Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER by and among OAK VALLEY BANCORP, OAK VALLEY COMMUNITY BANK and MOTHER LODE BANK dated as of August 26, 2015 Table of Contents Page ARTICLE I THE MERGER 1 Definitions 1 The Merger 13 Effective Time 14 Effect of the Merger 14 Articles of Incorporation; Bylaws 14 Directors and Executive Officers 14 Possible Alternative Structures 14 Additional Actions 14 ARTICLE II EFFECT OF THE MERGER ON CAPITAL STOCK 15 Effect of the Merger on Capital Stock 15 Paying Agent; Deposit of Payment Fund 16 Exchange of Certificates and Book-Entry Shares 16 Dissenting Shares 17 Treatment of Stock Options 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF MLB 19 Organization and Qualification 19 Capital Structure 20 Authority; Non-contravention; Governmental Consents 21 Financial Statements; Internal Controls 23 Absence of Certain Changes or Events 25 Taxes 26 Government Authorizations 29 Compliance with Law 30 Regulatory Matters 31 Litigation 31 Trust Administration 31 Employee Matters 32 Labor and Employment Matters 34 i Table of Contents (continued) Page Environmental Matters 35 Loan Portfolio 36 Investment Portfolio 38 Risk Management Instruments 38 Properties 38 Intellectual Property 39 Information Technology; Security and Privacy 40 Material Contracts 41 Insurance 44 Governmental Approvals and Other Conditions 44 Opinion of MLB Advisor 44 Brokers 45 MLB Information 45 Regulatory Reports and Filings 45 Related Party Transactions 45 Takeover Laws 45 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF OVB 46 Organization and Qualification 46 Authority; Non-contravention; Governmental Consents 47 OVB SEC Reports; NASDAQ 48 OVB Information 48 Governmental Approvals and Other Conditions 49 Brokers 49 Takeover Laws 49 Community Reinvestment Act Compliance 49 Bank Secrecy Act 49 Capital 49 Payment Fund Deposit 50 ARTICLE V COVENANTS 50 Operation of MLB’s Business 50 -ii- Table of Contents (continued) Page Covenants of MLB and OVB 54 Access to Information 55 No Solicitation 56 Proxy Statement 57 MLB Meeting 58 Approvals 60 Current Information and Reports 62 Certain Loans and Other Extensions of Credit by MLB 62 Supplemental Disclosure Schedules 63 Employees; Benefit Plans 63 Directors’ and Officers’ Indemnification and Insurance 65 Human Resources Issues 67 Transition 67 Pre-Closing Adjustments 68 Fee Schedule and Estimates 69 Closing Financial Statements 69 Shareholder Litigation 70 OVB and OVCB Boards 70 Third-Party Consents; Estoppel 70 Assignment of Insurance Policies 71 Takeover Provisions 71 Change in Control Payments 71 Loan Documentation 71 Customer Notices and Communications 71 Resignation of Directors 71 Rule 16b-3 72 Public Announcement 72 Further Assurances 72 ARTICLE VI CONDITIONS 72 Conditions to Each Party’s Obligation to Effect the Merger 72 -iii- Table of Contents (continued) Page Conditions to Obligations of OVB and OVCB 73 Conditions to Obligation of MLB 75 ARTICLE VII TERMINATION 76 Termination 76 Effect of Termination 78 Expenses; Termination Fee 79 Indemnification 79 ARTICLE VIII MISCELLANEOUS 80 Amendment 80 Remedies Cumulative; Waiver 80 No Survival 81 Entire Agreement 81 Execution of Agreement; Counterparts 81 Governing Law 81 Exclusive Jurisdiction; Venue 81 Assignments and Successors 82 No Third-Party Rights 82 Notices 82 Interpretation 83 Enforcement of Agreement 84 Severability 84 Exhibit A – Form of Shareholder Agreement Exhibit B – Form of Non-Solicitation and Confidentiality Agreement Exhibit C – Form of Agreement of Merger Exhibit D – Form of In-the-Money Option Holder Agreement Schedule A – In-the-Money Option Holders Schedule 5.11(e) – General Terms for Payment of Retention Bonuses to Key Employees Schedule 5.16 – Estimated Professional Fees and Other Transaction Expenses Schedule 6.2(l) – Contracts to be Terminated MLB Disclosure Schedule OVB Disclosure Schedule -iv- AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “ Agreement ”), is entered into as of August 26, 2015 by and among Oak Valley Bancorp , a California corporation registered under the Bank Holding Company Act of 1956, as amended (“ OVB ”), Oak Valley Community Bank , a California state-chartered bank and a wholly owned subsidiary of OVB (“ OVCB ”), and Mother Lode Bank , a California state-chartered bank (the “ MLB ”). WHEREAS, the Boards of Directors of OVB, OVCB and MLB have determined that it is in the best interests of their respective companies and their shareholders to consummate the business combination transaction provided for herein in which MLB will, subject to the terms and conditions set forth herein, merge with and into OVCB, with OVCB being the surviving entity; WHEREAS, the aggregate consideration to be paid to shareholders of MLB in the merger of OVCB and MLB would consist of cash payable to MLB’s shareholders in such merger; WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the merger of OVCB and MLB and also to prescribe certain conditions to such merger; and WHEREAS, concurrently with the execution and delivery of this Agreement, as a condition and inducement to OVB’s and OVCB’s willingness to enter into this Agreement, each executive officer and director of MLB, representing collectively approximately thirty-two and eighty-three one-hundredths percent (32.83%) of the voting shares of MLB , is entering into a shareholder voting agreement substantially in the form of Exhibit A hereto (each, a “ Shareholder Agreement ”) dated and effective as of the date hereof wherein they agree to vote their shares of MLB Common Stock (as defined below) in favor of the merger of OVCB and MLB upon the terms and conditions set forth in this Agreement (subject to customary fiduciary exceptions) and a non-solicitation and confidentiality agreement substantially in the form of Exhibit B hereto (each, a “ Non-Solicitation and Confidentiality Agreement ”) dated as of the date hereof and to be effective as of the Effective Time. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I THE MERGER Definitions . In addition to the terms defined above and other terms defined in other Sections and Schedules of this Agreement, the capitalized terms set forth below have the following meanings when used herein: “ Acceptable Confidentiality Agreement ” means an agreement that is either (a) in effect as of the execution and delivery of this Agreement by the parties, or (b) executed, delivered and effective after the execution of this Agreement by the parties, in either case containing provisions that require any counterparty(ies) thereto (and any of its (their) Representatives named therein) that receive material non-public information of or with respect to MLB to keep such information confidential; provided, however, that in the case of clause (b) above that such agreement shall (i) not prohibit MLB from providing information to OVB or require MLB to negotiate on an exclusive basis with such counterparty(ies) thereto (and any of its (their) Representatives named therein) and (ii) contains such terms and conditions that are at least as protective of MLB’s confidential information as those contained in the Confidentiality Agreement. 1 “ Acquisition Proposal ” means any proposal, offer, indication of interest or inquiry from any Person for, whether in one transaction or a series of related transactions, or relating to any (a) merger, consolidation, share exchange or business combination involving more than 10% of the total voting power of any class of the capital stock of MLB , (b) sale, lease, exchange, mortgage, transfer or other disposition, directly or indirectly, by merger, consolidation, combination, reorganization, share exchange or any similar transaction, of any assets of MLB representing 10% or more of the assets of MLB , measured either by book value or fair market value, (c) issuance, sale or other disposition by MLB of (including by way of merger, consolidation, share exchange or any similar transaction) securities (or options, rights or warrants to purchase, or securities convertible into, such securities) representing 10% or more of the votes associated with the outstanding voting of any class of equity securities of MLB , (d) tender offer or exchange offer in which any Person shall acquire beneficial ownership (as such term is defined in Rule 13d-3 promulgated under the Exchange Act), or the right to acquire beneficial ownership, of 10% or more of the outstanding MLB Common Stock or any class of equity securities of MLB, (e) recapitalization, liquidation, dissolution or other similar type of transaction with respect to MLB which would result in any Person acquiring 10% or more of the fair market value of the assets of MLB, or (f) transaction which is similar in form, substance or purpose to any of the foregoing transactions; provided, however, that the term “Acquisition Proposal” shall not include the Merger or any of the other Contemplated Transactions. For the avoidance of doubt, if any material change is made to any Acquisition Proposal, such altered Acquisition Proposal shall be considered a separate and distinct Acquisition Proposal. “ Advisors ” has the meaning set forth in Section . “ Adjusted Shareholders’ Equity ” has the meaning set forth in Section 6.2(f) . “ Affiliate ” has the meaning set forth in Rule 501 promulgated under Regulation D of the Securities Act . “ Agreement of Merger ” has the meaning set forth in Section . “ ALLL ” means allowances for loan and lease losses. “ Book-Entry Share ” has the meaning set forth in Section 2.1(e) . “ Burdensome Condition ” has the meaning set forth in Section 5.7(c) . “ Business Day ” means a day (a) other than Saturday or Sunday and (b) on which commercial banks are open for business in San Francisco, California . 2 “ Cease & Desist Order ” means the Order to Cease and Desist, FDIC-09-313b, issued jointly by the FDIC and California Department of Financial Institutions dated August 28, 2009 to which MLB is subject . “ Certificate ” has the meaning set forth in Section 2.1(e) . “ CFC ”means the California Financial Code. “ CGCL ” means the California General Corporation Law. “ Change In Control Payments ” means pursuant to a Contract any agreed amount paid, payable or reasonably expected to become payable by MLB as of the Effective Date resulting from a change of control as defined in such Contract pursuant to the terms of any Contract existing prior to or concurrently with the execution of this Agreement. “ Change in Recommendation ” has the meaning set forth in Section 5.6(d) . “ Claim ” and “ Claims ” have the meaning set forth in Section 5.12(a) . “ Closing ” has the meaning set forth in Section . “ Closing Balance Sheet Date ” has the meaning set forth in Section . “ Closing Date ” has the meaning set forth in Section . “ Closing Financial Statements ” has the meaning set forth in Section . “ COBRA ” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and as codified in Section 4980B of the Code and Section 601 et seq . of ERISA. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Confidentiality Agreement ” means the confidentiality letter agreement, dated as of April 21, 2015, by and between MLB (by its authorized representative, MJ Capital Partners, LLC) and OVB. “ Contemplated Transactions ” has the meaning set forth in Section 3.3(a) . “ Continuing Employees ” has the meaning set forth in Section 5.11(a) . “ Contract ” means any written or oral legally binding contract, agreement, arrangement, understanding, instrument, commitment or undertaking of any nature (including leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent and purchase orders) as of the date of this Agreement or as may hereafter be in effect . “ CRA ” means the Community Reinvestment Act. 3 “ Damages ” means any and all claims, demands, suits, actions, causes of actions, damages, dues, penalties, fines, deficiencies, amounts paid in settlement, liabilities, losses, Taxes, Liens, costs, fees and expenses (including reasonable fees, costs and expenses of attorneys, experts and other professionals as well as court or arbitration costs). “ DBO ” means the California Department of Business Oversight. “ Derivatives Contract ” means an exchange traded or over-the-counter equity, interest rate, foreign exchange or other swap, forward, future, option, cap, floor or collar or any other contract that is a derivatives contract (including various combinations thereof) . “ DIF ” means the Deposit Insurance Fund administered by the FDIC. “ Dissenting Shares ” has the meaning set forth in Section . “ Dissenting Shareholder ” has the meaning set forth in Section . “ Effect ” means any effect, event, fact, development, condition, change, occurrence or circumstance. “ Effective Time ” has the meaning set forth in Section . “ EDGAR ” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System . “ End Date ” has the meaning set forth in Section 7.1(b) . “ Environmental Law ” and “ Environmental Laws ” mean any applicable Law, and any Order or binding agreement with any Governmental Entity as in effect on or prior to the date of this Agreement relating to (a) the protection, preservation or restoration of the environment (including air, noise, odor, wetlands, water vapor, surface water, groundwater, drinking water supply, surface soil, subsurface soil, plant and animal life or any other natural resource), (b) the use, storage, recycling, treatment, generation, transportation, processing, handling, labeling, production, release, threatened release or disposal of Hazardous Substances, and (c) the contamination or any injury to Persons or property from exposure to any Hazardous Substances. The term Environmental Law includes (i) the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. § 9601, et seq ., the Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq ., the Clean Air Act, as amended, 42 U.S.C. § 7401, et seq ., the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251, et seq ., the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601, et seq ., the Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et seq ., the Safe Drinking Water Act, 42 U.S.C. § 300f, et seq ., the Occupational Safety and Health Act, as amended, 29 USC 651 et seq . and all comparable state and local Laws, and (ii) any common law (including without limitation common law that may impose strict liability) that may impose liability or obligations for injuries or damages due to the presence of or exposure to any Hazardous Substance as in effect on or prior to the date of this Agreement. “ ERISA ” means the Employee Retirement Income Security Act of 1974, as amended. 4 “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. “ FDIC ” means the Federal Deposit Insurance Corporation. “ Fee Schedule ” has the meaning set forth in Section . “ FRB ”means the Board of Governors of the Federal Reserve System . “ GAAP ” means United States generally accepted accounting principles applied on a consistent basis applicable to banks or bank holding companies. “ Governmental Authorization ” means any (a) permit, license, certificate, franchise, permission, variance, clearance, registration, qualification, or authorization issued, granted, given, or otherwise made available by or under the authority of any Governmental Entity or pursuant to applicable Law (including any filing, application or registration required to obtain or maintain any of the foregoing), or (b) right under any Contract with any Governmental Entity. “ Governmental Entity ” and “ Government Entities ” mean any (a) nation, state, commonwealth, province, territory, county, municipality, district, or other jurisdiction of any nature, (b) federal, state, local, municipal, foreign, or other government, or (c) governmental or quasi-governmental authority of any nature (including any governmental division, department, agency, board, commission, instrumentality, official, organization, unit or body and any court or other tribunal) or (d) any bank regulatory agency . “ Hazardous Substance ” means any (a) substance, chemical, waste, product, pollutants, contaminants, derivative, compound, material, mixture, solid, liquid, mineral or gas, in each case, whether naturally occurring or man-made, that is hazardous, acutely hazardous, toxic, or words of similar import, (b) petroleum or petroleum-derived products, radon, radioactive materials or wastes, asbestos in any form, lead or lead-containing materials, urea formaldehyde foam insulation and polychlorinated biphenyls, and (c) any other materials regulated under Environmental Laws. “ In-the-Money Stock Option Holder Agreement ” has the meaning set forth in Section 2.5(b) . “ Indemnified Individual ” and “ Indemnified Individuals ” have the meanings set forth in Section 5.12(a) . “ Indemnified Party ” and “ Indemnified Parties ” have the meanings set forth in Section . “ Indemni fying Party ” has the meaning set forth in Section . “ Intellectual Property ” means collectively, all intellectual property and other similar proprietary rights in any jurisdiction throughout the world, whether owned, used, or held for use under license, whether registered or unregistered, including such rights in and to (a) trademarks, and the goodwill associated therewith, (b) patents and inventions, invention disclosures, discoveries, and improvements, whether or not patentable (c) trade secrets, and confidential information and rights to limit the use or disclosure thereof by any Person, (d) all works of authorship (whether copyrightable or not), copyrights, and databases (or other collections of information, data works, or other materials), (e) software, including data files, source code, object code, firmware, mask works, application programming interfaces, computerized databases, and other software-related specifications and documentation, (f) designs and industrial designs, (g) Internet domain names, and (h) rights of publicity and other rights to use the names and likeness of individuals, and (i) claims, causes of action, and defenses relating to the past, present, and future enforcement of any of the foregoing; in each case of (a) to (h) above, including any registrations of, applications to register, and renewals and extensions of, any of the foregoing with or by any Governmental Entity in any jurisdiction. 5 “ IRS ” means the United States Internal Revenue Service. “ IT Systems ” means, with respect to any Person, the computers, computer software, firmware, middleware, servers, workstations, routers, hubs, switches, data, data communications lines, and all other related or similar information technology equipment, and all associated documentation owned by such Person or such Person’s Subsidiaries. “ Knowledge ,” “ known ,” “ aware ,” “ learning of ” and similar phrases mean, with respect to any fact, circumstance, event or other matter in question: (a) with respect to MLB, the actual knowledge of any of Charles Milazzo, Laurie Mitchum, or Dennis Reed of such fact, circumstance, event or other matter and the knowledge that any of them should have after reasonable internal inquiry; and (b) with respect to OVB or OVCB, the actual knowledge of any of Christopher Courtney , Richard McCarty, or Michael Rodrigues of such fact, circumstance, event or other matter and the knowledge that any of them should have after reasonable internal inquiry. “ Law ” and “ Laws ” mean any domestic or foreign laws, common law, statutes, ordinances, rules, regulations, codes, publicly available written regulatory guidelines and policies, Orders or legally enforceable requirements enacted, issued, adopted, promulgated, enforced, ordered or applied by any Governmental Entity. “ Leased Real Estate ” means all real property that MLB leases, subleases or otherwise uses or occupies, or has the right to use or occupy. “ Legal Action ” means any complaint, action, suit, litigation, grievance, arbitration, mediation, proceeding (including any civil, criminal, administrative, investigative, or appellate proceeding), hearing, inquiry, audit, examination, or investigation commenced, brought, conducted, or heard by or before, or otherwise involving, any Governmental Entity or any arbitrator or arbitration panel. “ Letter of Transmittal ” has the meaning set forth in Section 2.3(a) . “ liability ” and “ liabilities ” mean any liability, indebtedness or obligation of any kind (whether accrued, absolute, contingent, matured, unmatured or otherwise, and whether or not required to be recorded or reflected on a balance sheet under GAAP). 6 “ License Agreement ” means any Contract, whether written or oral, and any amendments thereto (including license agreements, sub-license agreements, consulting agreements, research agreements, development agreements, distribution agreements, consent to use agreements, customer or client contracts, coexistence, nonassertion or settlement agreements), pursuant to which any interest in, or any right to use or exploit, any Intellectual Property has been granted. “ Lien ” and “ Liens ” mean any lien, pledge, hypothecation, charge, mortgage, security interest, lien, claim, infringement, interference, option, right of first refusal, preemptive right, community property interest, or restriction of any nature (including any restriction on the voting of any security, any restriction on the transfer of any security or other asset, any restriction on the receipt of any income derived from any asset, any restriction on the use of any asset, and any restriction on the possession, exercise, or transfer of any other attribute of ownership of any asset). “ Loan ” and “ Loans ” mean any loan, loan agreement, note, extension of credit, advance, borrowing arrangement including leases, letter of credit, credit enhancements, commitments, and guarantees, and any modification, renewal or extension thereof. “ Loan Data ”means the information set forth in the Virtual Data Room with respect to each Loan . “ Loan Documentation ” means all Loan files and all documents included in file or imaging systems with respect to a Loan, including original loan applications, notes and security agreements, deeds of trust, collectors notes, appraisals, credit reports, disclosures, titles to collateral, verifications (including employment verification, deposit verification, etc.), mortgages, loan agreements, including building and loan agreements, guarantees, pledge agreements, financing statements, inter-creditor agreements, participation agreements, sureties and insurance policies (including title insurance policies) and all modifications, waivers and consents relating to any of the foregoing. “ Loan Property ” and “ Loan Propert ies ” mean any property in which MLB presently holds a direct or indirect security interest securing a Loan or other extension of credit. “ Merger ” has the meaning set forth in Section . “ Merger Consideration ” has the meaning set forth in Section 2.1(d) . “ MLB Advisor ” means MJ Capital Partners LLC. “ MLB Balance Sheet ” means MLB’s unaudited balance sheet for the six (6) -month period ended June 30, 2015 referred to in Section 3.4(a) . “ MLB Board ” means the Board of Directors of MLB. “ MLB Board Recommendation ” has the meaning set forth in Section 5.6(b) . “ MLB Collective Bargaining Agreement ” has the meaning set forth in Section 3.13(b) . 7 “ MLB Common Stock ” means the common stock of MLB, no par value. “ MLB Disclosure Schedule ” has the meaning set forth in the preamble to ARTICLE III . “ MLB Employee ” has the meaning set forth in Section 3.12(a) . “ MLB Employee Plan ” and “ MLB Employee Plans ” have the meaning set forth in Section 3.12(a) . “ MLB Equity Plan ” and “ MLB Equity Plans ” mean the Mother Lode Bank 2004 Stock Option Plan . “ MLB ERISA Affiliate ” means, with respect to any Person, any other Person that, together with such first Person, would be treated as a single employer within the meaning of Section 414(b), (c), (m) or (o) of the Code. “ MLB Financial Statements ” has the meaning set forth in Section 3.4(a) . “ MLB 401(k) Plan ” means the Mother Lode Bank 401(k) Profit Sharing Plan. “ MLB Insurance Policies ” has the meaning set forth in Section . “ MLB IP ” means all Intellectual Property owned, used, held for use, or exploited by MLB, including all MLB-Owned IP and MLB-Licensed IP. “ MLB-Licensed IP ” means the Intellectual Property owned by a third party that MLB has a right to use or exploit by virtue of a License Agreement. “ MLB Material Adverse Effect ” means an Effect that, individually or in the aggregate, (a) is materially and not temporarily adverse to the business, condition, capitalization, assets, liabilities, operations, or financial performance, of MLB, or (b) prevents or materially delays the ability of MLB to perform its obligations under this Agreement or to consummate the Merger on a timely basis, in each case other than an Effect arising out of , relating to , or resulting from (i) the announcement of the Merger and the other Contemplated Transactions, (ii) any outbreak or escalation of war or hostilities or any act of terrorism, (iii) a widespread freezing of the credit markets or similar severe financial crisis causing the enactment of emergency federal legislation such as the Emergency Economic Stabilization Act of 2009, (iv) any changes made or actions taken or not taken by MLB at the prior written request of or with the prior written consent of OVB or OVCB, or (v) any failure, in and of itself, to meet any internal or published projections, forecasts or revenue or earnings predictions (provided that the underlying causes of any such failures (subject to the other provisions of this definition) shall not be excluded), but only to the extent the Effects described in clauses (i i ) and ( i ii ) immediately above do not adversely affect MLB in a disproportionate manner relative to other similarly situated participants in the financial industry in which MLB conducts its business. “ MLB Material Contract ” has the meaning set forth in Section 3.21(a) . “ MLB Meeting ” has the meaning set forth in Section . 8 “ MLB-Owned IP ” means the Intellectual Property that is owned by MLB. “ MLB Preferred Stock ” means the preferred stock of MLB, no par value. “ MLB Reports ” has the meaning set forth in Section 3.4(b) . “ MLB Stock-Based Right ” has the meaning set forth in Section 3.2(c) . “ MLBStock Option ” and MLB Stock Options ” have the meaning set forth in Section 2.5(a) . “ NASDAQ ” means the NASDAQ Global Select Market. “ Non-Solicitation and Confidentiality Agreement ” has the meaning set forth in the Recitals. “ Notice of Superior Proposal ” has the meaning set forth in Section 5.6(e) . “ Obligor ” means the maker, co-maker, guarantor, endorser or debtor of a Loan. “ Option Consideration ” has the meaning set forth in Section 2.5(a) . “ Order ” means any order, decision, writ, assessment, citation, injunction ruling, decree, cease-and-desist order, regulatory directive, judgment, consent, agreement, mandatory board resolution, memorandum of understanding, regulatory agreement, extraordinary supervising letter, or similar arrangement with or similar submission to or from any Governmental Entity, whether temporary, preliminary or permanent. “ ordinary course of business ” means any action taken by MLB that is consistent in nature, scope and magnitude with the past practices of MLB and is taken in the ordinary course of the normal, day-to-day operations, policies and methodologies of MLB. “ OREO ” means real property that is “other real estate owned .” “ OVB Advisor ” means D A Davidson & Co. “ OVB Board ” means the Board of Directors of OVB. “ OVB Benefit Plan ” and “ OVB Benefit Plans ” have the meaning set forth in Section 5.11(a) . “ OVB Common Stock ” means the common stock, no par value, of OVB. “ OVB Disclosure Schedule ” has the meaning set forth in the preamble to ARTICLE IV . “ OVB Equity Plans ” mean, collectively, the Oak Valley Community Bank 1998 Restated Stock Option Plan and the Oak Valley Bancorp 2008 Stock Plan. 9 “ OV B Material Adverse Effect ” means an Effect that, individually or in the aggregate, (a) is materially and not temporarily adverse to the business, condition, capitalization, assets, liabilities, operations, or financial performance, of OVB and OVCB taken as a whole, or (b) prevents or materially delays the ability of OVB and OVCB to perform their obligations under this Agreement or to consummate the Merger on a timely basis, in each case other than an Effect arising out of , relating to , or resulting from (i) the announcement of the Merger and the other Contemplated Transactions, (ii) any outbreak or escalation of war or hostilities or any act of terrorism, (iii) a widespread freezing of the credit markets or similar severe financial crisis causing the enactment of emergency federal legislation such as the Emergency Economic Stabilization Act of 2009, (iv) any changes made or actions taken or not taken by OVB and/or OVCB at the prior written request of or with the prior written consent of MLB, or (v) any failure, in and of itself, to meet any internal or published projections, forecasts or revenue or earnings predictions (provided that the underlying causes of any such failures (subject to the other provisions of this definition) shall not be excluded), but only to the extent the Effects described in clauses (i i ) and (iii) immediately above do not adversely affect OVB and/or OVCB in a disproportionate manner relative to other similarly situated participants in the financial industry in which OVB and OVCB conduct their business. “ OVB Preferred Stock ” means the preferred stock, no par value, of OVB. “ OVB SEC Reports ” has the meaning set forth in Section 4.3(a) . “ OVCB Board ” means the Board of Directors of OVCB. “ OVCB Common Stock ” means the common stock of OVCB, no par value. “ OVCB Preferred Stock ” means the preferred stock of OVCB, no par value. “ Paying Agent ” has the meaning set forth in Section . “ Payment Fund ” has the meaning set forth in Section . “ Permitted Liens ” with respect to any Person, means (i) liens for current Taxes and assessments not yet delinquent or as to which such Person is diligently contesting in good faith and by appropriate proceeding either the amount thereof or the liability therefor or both if the payment of which adequate reserves for the payment of such Taxes and assessments have been established on the books of such Persons in accordance with generally accepted accounting principles and regulatory accounting principles, (ii) liens of landlords, carriers, mechanics, materialmen and repairmen incurred in the ordinary course of business consistent with customary and prudent practices for similarly situated financial institutions for sums not yet past due, to the extent reflected on such Person’s books, or which are being contested in good faith by appropriate proceedings and for the payment of which adequate reserves for the payment of such liens have been established on the books of such Person in accordance with generally accepted accounting principles and regulatory accounting principles, or the defense of which has been accepted by a title insurer, bonding company, other surety or other Person, (iii) any recorded Lien (other than for funded indebtedness) relating to any leased premises that is to material to such Person and which do not materially impair the use of such property or the merchantability or the value of such property or interest therein, (iv) zoning restrictions, easements, licenses and other restrictions on the use of real property or any interest therein, or minor irregularities in title thereto, which do not materially impair the use of such property or the merchantability or the value of such property or interest therein, (v) Liens encumbering the interest of the landlord under any real property lease the existence of which does not result in a default by landlord under such real property lease or materially interfere with the use of the related leased premises in the manner it is currently operated, (vi) deposits, liens or pledges to secure payments of worker’s compensation, unemployment insurance, pensions or other social security obligations, public or statutory obligations, surety, stay or appeal bonds, or similar obligations arising in the ordinary course of business, (vii) Liens on assets of Subsidiaries of such Person which are banks incurred in the ordinary course of their banking business, including Liens on risk assets given to secure deposits and other liabilities of such Subsidiaries arising in the ordinary course of business (including those given to secure borrowings, advances, or discount window availability from any private or governmental banking entity or any clearinghouse), and (viii) pledges of securities to secure fed funds borrowings from other banks. 10 “ Per Share Merger Consideration ” has the meaning set forth in Section 2.1(d) . “ Person ” means any natural person, company, corporation, limited liability company, general partnership, limited partnership, trust, proprietorship, joint venture, business organization, Governmental Entity, other entity or “group” (as defined in Section 13(d)(3) of the Exchange Act). “ Pre-Closing Period ” has the meaning set forth in Section 5.1(a) . “ Professional Fees ” has the meaning set forth in Section . “ Proxy Statement ” has the meaning set forth in Section . “ Real Property Lease ” means all leases, subleases and other agreements under which MLB leases, uses or occupies, or has the right to use or occupy, any real property. “ Representatives ” means officers, directors, employees, managers, agents, attorneys, accountants, advisors, and representatives . “ Requisite MLB Vote ” has the meaning set forth in Section 3.3(a) . “ Requisite Regulatory Approvals ” has the meaning set forth in Section 6.1(b) . “ Retiree Welfare Benefits ” has the meaning set forth in Section 3.12(e) . “ Revised OVB Proposal ” has the meaning set forth in Section 7.1(h) . “ SEC ”means the Securities and Exchange Commission. “ Securities Act ” means the Securities Act of 1933, as amended. “ Shareholder Agreement ” has the meaning set forth in the Recitals. 11 “ Shareholders Equity Measuring Date ” has the meaning set forth in Section 6.2(f) . “ Subsidiary ” and “ Subsidiaries ” mean, with respect to any entity: any corporation or other organization, whether incorporated or unincorporated, a majority of the securities or other interests of which having by their terms ordinary voting power to elect a majority of the board of directors or others performing similar functions with respect to such corporation or other organization is directly or indirectly owned or controlled by such entity or by any one or more of its Subsidiaries, or by such entity and one or more of its Subsidiaries. “ Superior Proposal ” means bona fide, unsolicited written Acquisition Proposal that (i) is obtained not in breach of this Agreement, on terms that the MLB Board determines in its good faith judgment are more favorable from a financial point of view to its shareholders than the Merger (after consultation with MLB’s outside legal counsel and independent financial advisor and after taking into account all the terms and conditions of the Acquisition Proposal and this Agreement (including any proposal by OVB to adjust the terms and conditions of this Agreement)), including any break-up fees, expense reimbursement provisions, conditions to and expected timing and risks of consummation, the form of consideration offered and the ability of the Person making such proposal to obtain financing for such Acquisition Proposal, and after taking into account all other legal, financial, strategic, regulatory and other aspects of such proposal, including the identity of the Person making such proposal, and this Agreement . (ii) is reasonably likely to receive all necessary regulatory approvals and be consummated, and (iii) does not contain any condition to closing or similar contingency related to the ability of the Person making such proposal to obtain financing and any financing required to consummate the transaction contemplated by such offer is committed and is reasonably capable of being obtained by such Person. Solely for purposes of this definition, the term “Acquisition Proposal” shall have the meaning set forth in the above definition of Acquisition Proposal, except that all references to 10% or more in the definition of Acquisition Proposal shall be deemed to be references to 100%. “ Surviving Corporation ” has the meaning set forth in Section . “ Tail Insurance Policy ” has the meaning set forth in Section 5.12(c) . “ Takeover Provisions ” has the meaning set forth in Section . “ Tax ” and “ Taxes ” mean all federal, state, local, foreign and other income, gross receipts, sales, use, production, ad valorem, transfer, franchise, registration, profits, license, lease, service, use, value added withholding, payroll, employment, unemployment, social security (or similar) estimated, excise, severance, environmental, stamp, occupation, premium, property (real or personal), real property gains, windfall profits, customs, duties or other taxes, fees, assessments or charges of any kind whatsoever, together with any interest, additions or penalties with respect thereto and any interest in respect of such additions or penalties, whether disputed or not. “ Tax Returns ” means any return, declaration, report, form claim for refund, information return or statement or other document required to be filed with or provided to any taxing authority in respect of Taxes, including any elections, declarations, disclosures, schedules, estimates and information returns, and including any amendment thereof. 12 “ Termination Fee ” means an amount of immediately available funds equal to $500,000 . “ Trade Secrets ” means all secrets and other confidential information, ideas, knowledge, concepts know-how, techniques, secret processes, improvements, discoveries, methods, inventions, sales, financial information, customers, lists of customers and prospective customers, broker lists, potential brokers, rate sheets, market studies, marketing plans, business plans, concepts, strategies or products, computer software and data base technologies, systems, structures as well as all documents, reports, drawings, designs, plans, and proposals otherwise pertaining to same), and any other information, however documented, that is a trade secret within the meaning of the applicable trade-secret protection Law. “ Transaction Expenses ” means the costs and expenses incurred or to be incurred on behalf of MLB related to this Agreement and the Contemplated Transactions, as set forth on Schedule and all updates thereof, including any and all compensation payable to Chuck Milazzo pursuant to a consulting agreement entered into between him and OVB prior to the Closing, if any (regardless of when such compensation is to be paid to him under such consulting agreement). “ Treasury Department ” means the United States Department of Treasury. “ Treasury Regulations ” means all temporary and final regulations promulgated under the Code by the U.S. Department of the Treasury. “ USA PATRIOT Act ” means the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. “ Virtual Data Room ” means the “Project Gold Rush” virtual data room hosted by IntraLinks Inc. and containing certain documents and information of MLB in connection with OVB’s due diligence review of MLB . “ WARN Act ” means the Worker Adjustment Retraining and Notification Act of 1989, as amended, 29 U.S.C. §§ 2101-2109, and, as applicable, the requirements of California Labor Code Section 1400 et seq . The Merger . On the terms and subject to the conditions set forth in this Agreement, at the Effective Time, MLB shall merge with and into OVCB (the “ Merger ”) and the separate corporate existence of MLB shall cease. OVCB shall be the surviving corporation in the Merger (sometimes hereinafter referred to as the “ Surviving Corporation ”), and shall continue to exist as a California corporation with all its rights, privileges, immunities, powers and franchises continuing unaffected by the Merger. An agreement of merger (the “ Agreement of Merger ”), substantially in the form of Exhibit C hereto, shall be filed with the DBO and the Secretary of State of the State of California. 13 Effective Time . Subject to the satisfaction or waiver of the conditions set forth in ARTICLE VI , other than those conditions that by their nature are to be satisfied at the consummation of the Merger (the “ Closing ”), but subject to the fulfillment or waiver of those conditions, the parties shall cause the filings contemplated by Section to be made (i) no later than the third (3rd) Business Day after such satisfaction or waiver or (ii) on such other date to which OVB and MLB may agree in writing (the “ Closing Date ”). The Merger shall become effective upon the acceptance of such filing by the DBO and the Secretary of State of the State of California or at such other time on such date as may be specified in the Agreement of Merger (the “ Effective Time ”). Effect of the Merger . At the Effective Time, the effect of the Merger shall be as provided in Section 1107 of the CGCL and Section 4887 of the CFC, including any regulations or rules promulgated thereunder. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the property, rights, privileges, immunities, powers and franchises of MLB and OVCB shall vest in the Surviving Corporation, and all debts, liabilities, obligations, restrictions, disabilities and duties of MLB and OVCB shall become the debts, liabilities, obligations, restrictions, disabilities and duties of the Surviving Corporation. Articles of Incorporation; Bylaws . The Articles of Incorporation and Bylaws of OVCB as in effect immediately prior to the Effective Time shall be the Articles of Incorporation and Bylaws of the Surviving Corporation. Directors and Executive Officers . Subject to Section , all the directors and executive officers of OVB and OVCB, respectively, immediately prior to the Effective Time shall be the directors and executive officers of OVB and OVCB, respectively, after the Merger, in each case until their respective successors are duly elected or appointed and qualified. Possible Alternative Structures . Notwithstanding anything to the contrary contained in this Agreement, prior to the Effective Time OVB shall be entitled, after consultation with MLB, to revise the structure of effecting the acquisition of MLB; provided, however, that (a) there are no adverse federal or state income tax consequences to MLB’s shareholders as a result of the modification (including no impact upon the opinion to be delivered pursuant to Section 6.1(d) ), (b) the consideration to be paid to the holders of MLB Common Stock and MLB Stock Options under this Agreement is not thereby changed in kind, value or reduced in amount and the delivery of such consideration will not be delayed, the benefits to be received by MLB’s directors, officers and employees under this Agreement are not diminished, and such modification will not delay materially or jeopardize the receipt of any regulatory approvals or other consents and approvals relating to the consummation of the Merger or otherwise cause any condition to Closing set forth in ARTICLE VI not to be capable of being fulfilled. The parties agree to appropriately amend this Agreement and any related documents in order to reflect any such revised structure. 14 Additional Actions . If at any time after the Effective Time the Surviving Corporation shall consider or be advised that any deeds, bills of sale, assignments or assurances or any other acts or things are necessary, desirable or proper (a) to vest, perfect or confirm, of record or otherwise, in the Surviving Corporation its right, title or interest in or to or under any of the rights, privileges, powers, franchises, properties or assets of MLB, or (b) otherwise to carry out the purposes of this Agreement, the Surviving Corporation and its proper officers and directors or their designees shall be authorized to execute and deliver, in the name and on behalf of MLB all such deeds, bills of sale, assignments and assurances and to do, in the name and on behalf of MLB, all such other acts and things as may be necessary, desirable or proper to vest, perfect or confirm the Surviving Corporation’s right, title or interest in or to or under any of the rights, privileges, powers, franchises, properties or assets of MLB and otherwise to carry out the purposes of this Agreement. ARTICLE II EFFECT OF THE MERGER ON CAPITAL STOCK Effect of the Merger on Capital Stock . At the Effective Time, as a result of the Merger and without any action on the part of OVB, OVCB or MLB or the holders of any capital stock of OVB, OVCB or MLB: (a) Cancellation of Certain MLB Common Stock . Each share of MLB Common Stock that is owned by OVB or MLB or any of their respective direct or indirect wholly-owned Subsidiaries will automatically be cancelled and retired and will cease to exist, and no consideration will be delivered in exchange therefor. (b) OVB Capital Stock . (i) Each share of OVB Common Stock and (ii) each share of OVB Preferred Stock, issued and outstanding immediately prior to the Effective Time, shall remain issued and outstanding following, and shall not be affected by, the Merger. (c) OVCB Capital Stock . Each share of OVCB Common Stock issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding following, and shall not be affected by, the Merger. (d) Payment of Merger Consideration to Holders of MLB Common Stock . Each share of MLB Common Stock issued and outstanding immediately prior to the Effective Time (other than shares to be cancelled and retired in accordance with Section (a) , and Dissenting Shares) shall, by virtue of the Merger, be converted into the right to receive One Dollar and Sixty-Five Cents ($1.65) (the “ Per Share Merger Consideration ”). The total amount of Per Share Merger Consideration payable to the holders of all of the shares of MLB Common Stock outstanding immediately prior to the Effective Time is referred to hereinafter as the “ Merger Consideration. ” (e) Cancellation of Shares and Closing of MLB’s Transfer Books . At the Effective Time (i) all the outstanding shares of MLB Common Stock shall automatically be cancelled and shall cease to exist, and each holder of a valid certificate (each a “ Certificate ”) previously representing any such shares of MLB Common Stock and each owner designated by a book entry previously representing a non-certificated share of MLB Common Stock (a “ Book-Entry Share ”) shall thereafter cease to have any rights with respect to such securities, except the right to receive the Per Share Merger Consideration. The stock transfer books of MLB shall be closed with respect to all shares of MLB Common Stock outstanding immediately prior to the Effective Time, and no further transfer of any such shares of MLB Common Stock shall be made on such stock transfer books after the Effective Time. If, after the Effective Time, MLB Certificates or Book-Entry Shares representing such shares of MLB Common Stock are presented for transfer to the Paying Agent or to the Surviving Corporation or OVB, such MLB Certificates or Book-Entry Shares shall be cancelled and shall be exchanged as provided in Section . 15 Paying Agent; Deposit of Payment Fund . Prior to the Closing Date, OVB shall select an independent bank or trust company (other than OVCB or any Subsidiary or Affiliate of OVB or OVCB) to act as exchange agent in the Merger (the “ Paying Agent ”) and provide the Paying Agent with appropriate instructions regarding the matters described in this ARTICLE II in form and substance reasonably acceptable to OVB and MLB, all in accordance with the provisions of an agreement executed between OVB and the Paying Agent, which agreement shall be reasonably acceptable to MLB. OVB shall deposit, or cause to be deposited, the Merger Consideration and the Option Consideration (the “ Payment Fund ”), with the Paying Agent and confirmed in writing to MLB on or prior to the Closing Date. Exchange of Certificates and Book-Entry Shares . (a)OVB shall take all steps necessary to cause the Paying Agent, not later than five (5) Business Days after the Effective Time, to mail to holders of MLB Common Stock of record immediately prior to the Effective Time (i) a letter of transmittal in customary form that is reasonably acceptable to MLB and containing such customary provisions as OVB may specify (which shall specify that delivery shall be effected and risk of loss and title to Certificates and Book-Entry Shares shall pass only upon proper delivery of the Certificates or Book-Entry Shares to the Paying Agent upon adherence to the procedures set forth in the letter of transmittal, and instructions for use in effecting the surrender of such holder’s Certificates and Book-Entry Shares) (“ Letter of Transmittal ”), and (ii) instructions for use in effecting the surrender of such holder’s Certificates and Book-Entry Shares in exchange for the Per Share Merger Consideration. (b)Upon surrender of a Certificate or Book-Entry Share to the Paying Agent for exchange, together with a properly completed Letter of Transmittal and such other documents as may be reasonably required by the Exchange Agent or OVB, the holder of such Certificate or Book-Entry Share shall be entitled to receive in exchange therefor the Per Share Merger Consideration to which such holder of MLB Common Stock shall have become entitled in accordance with Section 2.1(d) . No interest will be paid or accrued on the Per Share Merger Consideration. The Certificates or Book-Entry Shares so surrendered shall be canceled. (c)If any Certificate shall have been lost, stolen, or destroyed, OVB or the Paying Agent, in its sole discretion, may require the owner of such lost, stolen, or destroyed Certificate to make and deliver to OVB or the Paying Agent an affidavit of that fact and an agreement in form reasonably satisfactory to OVB indemnifying OVB and the Surviving Corporation against any claim that may be made against OVB or the Surviving Corporation and to deliver a bond (in such sum as OVB or the Paying Agent may reasonably direct) as indemnity against any claim that may be made against the Paying Agent, OVB, or the Surviving Corporation with respect to such Certificate. 16 (d)Any portion of the Payment Fund that remains undistributed to holders of Certificates or Book-Entry Shares as of the date twelve (12) months after the Effective Time shall be delivered to OVB upon demand, and any holders of Certificates or Book-Entry Shares who have not theretofore surrendered their Certificates or Book-Entry Shares in accordance with this Section shall thereafter look only to OVB for satisfaction of their claims for the Per Share Merger Consideration, without interest thereon. Notwithstanding the foregoing, none of OVB, the Surviving Corporation, MLB or the Paying Agent or any other Person shall be liable to any former holder of shares of MLB Common Stock or MLB Stock Options for any amount properly delivered to a public official pursuant to applicable abandoned property, escheat or similar Law. (e)Each of the Paying Agent, OVB, and the Surviving Corporation shall be entitled to deduct and withhold from the Per Share Merger Consideration and Option Consideration payable or otherwise deliverable pursuant to this Agreement to any holder or former holder of MLB Common Stock such amounts as may be required to be deducted or withheld therefrom under the Code or any provision of state, local, or foreign Tax law or under any other applicable Law. To the extent such amounts are so deducted or withheld, such amounts shall be treated for all purposes under this Agreement as having been paid to the Person to whom such amounts would otherwise have been paid. (f)Any portion of the Per Share Merger Consideration made available to the Paying Agent in respect of any Dissenting Shares shall be returned to OVB upon demand. Dissenting Shares . Notwithstanding any provision of this Agreement to the contrary, shares of MLB Common Stock that are outstanding immediately prior to the Effective Time and that are held by a shareholder who is entitled to demand, and who properly demands (and does not withdraw such demand or lose the right to demand), the fair market value of such shares pursuant to, and who complies in all respects with, Chapter 13 of the CGCL (a “ Dissenting Shareholder ”) shall not be converted into the right to receive the Per Share Merger Consideration. For purposes of this Agreement, “ Dissenting Shares ” means any shares of MLB Common Stock as to which a Dissenting Shareholder has properly exercised a demand for (and has not withdrawn or lost the right to demand) fair market value pursuant to Chapter 13 of the CGCL. At the Effective Time, all Dissenting Shares shall be cancelled and retired and shall cease to exist. No Dissenting Shareholder shall be entitled to any Per Share Merger Consideration in respect of any Dissenting Shares unless and until such holder shall have failed to perfect or shall have effectively withdrawn or lost such holder’s right to demand fair market value of such holder’s Dissenting Shares under the CGCL, and any Dissenting Shareholder shall be entitled to receive only the payment provided by Chapter 13 of the CGCL with respect to the Dissenting Shares owned by such Dissenting Shareholder and not any Per Share Merger Consideration. MLB shall give OVB (a) prompt notice of any written demands for fair market value, attempted withdrawals of such demands and any other instruments served pursuant to applicable Law relating to shareholders’ demands for fair market value, and (b) the opportunity to consult with MLB regarding, and to direct (consistent with MLB obligations under Chapter 13 of the CGCL), all negotiations and proceedings with respect to demands for fair market value under the CGCL. MLB shall not, except with the prior written consent of OVB, voluntarily make any payment with respect to any demands for fair market value of Dissenting Shares or make any offer to settle, or settle, any such demands. Subject to the satisfaction or waiver of the condition set forth in Section 6.2(j) , any and all payments to each Dissenting Shareholder on account of Dissenting Shares shall be deducted from the Merger Consideration on a dollar-for-dollar basis. 17 2.5 Treatment of Stock Options . (a)Prior to and effective as of the Effective Time, MLB shall have taken all such action as is necessary to terminate, subject to compliance with this Section , MLB Equity Plans and shall have provided written notice to each holder of an option to acquire shares of MLB Common Stock (each, a “ MLB Stock Option ” and collectively, “ MLB Stock Options ”) that is outstanding immediately prior to the Effective Time, whether or not then vested or exercisable, that such MLB Stock Option shall terminate at the Effective Time and that, if such MLB Stock Option is not exercised or otherwise terminated on or before the Effective Time, such holder shall be entitled to receive in cancellation of each MLB Stock Option listed in Schedule A , an amount equal to the Per Share Merger Consideration minus the exercise price per share of MLB Common Stock subject to each MLB Stock Option (the “ Option Consideration ”). The Paying Agent shall pay the Option Consideration on the Closing Date. The Paying Agent shall be entitled to deduct and withhold from the Option Consideration paid in accordance with this Section on account of MLB Stock Options such amounts as the Paying Agent is required to deduct and withhold from such payment under the Code or any similar Law. At the Effective Time, MLB Equity Plans and all MLB Stock Options issued thereunder that have not previously been exercised, whether or not then vested and whether or not then exercisable, shall terminate and be of no further effect. Any payments pursuant to this Section shall be made only after the satisfaction or waiver of the conditions set forth in ARTICLE VI . (b)Each holder of an MLB Stock Option listed on Schedule A shall have entered into an In-the-Money Option Holder Agreement in the form of Exhibit D attached to this Agreement (the “ In-the-Money Stock Option Holder Agreement ”) dated at least five (5) Business Days prior to the Closing Date and prior to payment of the Option Consideration, (i) confirming the number of MLB Stock Options held, (ii) confirming that the treatment of such MLB Stock Options pursuant to this Agreement and the amounts to be paid pursuant to this Agreement have been correctly calculated, (iii) acknowledging that in consideration for the cancellation of such MLB Stock Options, the holder agrees to accept the Option Consideration, (iv) containing waivers for such other matters as reasonably determined by OVB and (v) providing for the termination of such holder’s MLB Stock Options and restricting the exercise of MLB Stock Options (whether vested or not vested). Each holder of an MLB Stock Option listed on Schedule A shall be entitled to receive the Option Consideration, in lieu of each share of MLB Common Stock that would otherwise have been issuable upon exercise thereof. (c)MLB shall take all actions necessary to ensure that from and after the Effective Time neither the Paying Agent nor OVB or the Surviving Corporation will be required to deliver Option Consideration or any amount payable pursuant to this Section above to any Person pursuant to or in settlement of MLB Stock Options after the Effective Time. 18 (d)At or prior to the Closing Date, MLB and the MLB Board and its compensation committee, as applicable, shall adopt any resolutions and take any actions which are necessary to effectuate the provisions of Section . ARTICLE III REPRESENTATIONS AND WARRANTIES OF MLB ARTICLE CLIVExcept as set forth in the disclosure schedule of MLB dated as of the date of this Agreement (including all exhibits and attachments thereto) (collectively, the “ MLB Disclosure Schedule ”) and attached hereto, MLB hereby makes the representations, warranties and statements contained in the following sections of this ARTICLE III as of the date of this Agreement and as of the Closing Date. For purposes of this Agreement, the statements contained in the MLB Disclosure Schedule shall be deemed to be representations and warranties made as of the date of this Agreement and as of the Closing Date and given by MLB under this ARTICLE III . The MLB Disclosure Schedule shall be arranged in separate parts corresponding to the numbered and lettered sections and subsections of this ARTICLE III , and the information disclosed in any numbered or lettered part shall be deemed to relate to and to qualify (a) the particular representation or warranty set forth in the corresponding numbered or lettered section or subsection of this ARTICLE III and (b) any other representation or warranty if and to the extent the applicability of such information is reasonably apparent on its face. Organization and Qualification . (a) Corporate Organization . MLB is a corporation and a California-chartered bank duly organized, validly existing in good standing in California. MLB is authorized by the DBO in accordance with the CFC to conduct a commercial banking business. The deposits of MLB are insured up to the applicable limits (or fully insured if there is no limit) through the DIF as administered by the FDIC to the fullest extent permitted by applicable Law, and all premiums and assessments required to be paid have been paid when due. No Legal Action for the termination or revocation of such insurance is pending, or to the Knowledge of MLB, has any such termination or revocation been threatened. MLB has the requisite corporate power and authority to own or lease and operate all of its properties and assets and to carry on its business as is now being conducted. MLB is duly licensed or qualified to do business in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary, except where the failure to be so licensed or qualified would not reasonably be expected to, individually or in the aggregate, have a MLB Material Adverse Effect. (b) Charter Documents . MLB has delivered or made available to OVB a correct and complete copy of its articles of incorporation and bylaws, each as amended and currently in effect. MLB is not in violation of any of the provisions of its articles of incorporation or bylaws, each as amended and currently in effect. (c) Minute Books . The minute books of MLB, in all material respects, contain accurate records of all meetings and accurately reflect all other material actions taken by MLB’s shareholders, MLB Board and all standing committees of the MLB Board. 19 (d) Subsidiaries . MLB has no Subsidiaries. Capital Structure . (a) Capital Stock . The authorized shares of stock of MLB consist of 20,000,000 shares of MLB Common Stock and 5,000,000 shares of MLB Preferred Stock. As of the date of this Agreement (i) 4,437,985 shares of MLB Common Stock are issued and outstanding (and no shares of MLB Common Stock are held by MLB in its treasury), (ii) 73,500 shares of MLB Common Stock have been reserved for issuance pursuant to MLB Equity Plans in respect of MLB Stock Options outstanding, (iii) no shares of MLB Common Stock have been reserved for future issuance pursuant to awards under MLB Equity Plans not granted on the date of this Agreement, and (iv) no shares of MLB Preferred Stock are issued or outstanding or held by MLB in its treasury. Except as set forth in this Section (a) , as of the date of this Agreement, MLB had no MLB Common Stock or any other securities reserved for issuance or required to be reserved for issuance. All such issued and outstanding shares of MLB Common Stock are duly authorized, validly issued, fully paid and nonassessable, were not issued in violation of or subject to any preemptive rights, Lien, voting restriction, purchase option, call option, right of first refusal, subscription agreement, or any other similar right, and were issued in accordance with applicable Law. (b) Voting Securities . MLB has not authorized or issued any, and there are no outstanding, bonds, debentures, notes, or other indebtedness which the holders thereof have the right to vote (or convertible into, or exchangeable for, securities having the right to vote) on any matters on which shareholders of MLB may vote. (c) MLB Stock-Based Rights . Section (c) of MLB Disclosure Schedule sets forth, as of the date of this Agreement, a complete and correct list of each MLB Stock Option, award of restricted shares of MLB Common Stock, Contract relating to the issued or unissued capital stock of MLB, or obligating MLB to issue, grant, or sell any shares of capital stock of or other equity interests in or securities convertible into equity interests in MLB (each, a “ MLB Stock-Based Right ”), setting forth with respect to each such MLB Stock-Based Right (i) the name, (ii) the holder thereof, (iii) the plan under which such MLB Stock-Based Right was granted, if any, (iv) the number of shares of MLB Common Stock subject to such MLB Stock-Based Right, (v) the per-share price at which such MLB Stock-Based Right may be exercised or the shares of MLB Common Stock subject to such MLB Stock-Based Right were sold or issued, (vi) the grant and expiration dates, and (vii) the terms of vesting, including whether (and to what extent) the vesting will be accelerated in any way by this Agreement or by termination of employment or change in position following consummation of the Merger (whether alone or upon the occurrence of any additional or subsequent events). Schedule A lists every MLB Stock Option having an exercise price less than the Per Share Merger Consideration. With respect to each grant of a MLB Stock-Based Right, (i) each such grant was made in accordance with the terms of the applicable MLB Equity Plan and applicable Law, and (ii) each such grant was properly accounted for in accordance with GAAP in the financial statements (including the related notes) of MLB. All MLB Stock Options have been granted with a per-share exercise price equal to no less than the fair market value of the underlying stock on the date the option was granted within the meaning of Section 409A of the Code and associated Treasury Department guidance. Each MLB Stock Option intended to qualify as an “incentive stock option” under Section 422 of the Code has been structured to so qualify. Each grant of a MLB Stock Option was duly authorized no later than the date on which the grant of such MLB Stock Option was by its terms to be effective by all necessary corporate action, including, as applicable, approval by the MLB Board (or a duly constituted and authorized committee thereof), and any required shareholder approval by the necessary number of votes or written consents, and the award agreement (if any) governing such grant was duly executed and delivered by each party thereto. MLB has not granted, and there is no and has been no MLB policy or practice to grant, any MLB Stock Options prior to, or otherwise coordinated the grant of MLB Stock Options with, the release or other public announcement of material information regarding MLB or its financial results or prospects. The treatment of MLB Stock Options provided for under this Agreement, including but not limited to Section , is consistent in all material respects with and not in violation of any document or agreement pertaining to a MLB Stock Option or a MLB Equity Plan or applicable Law. Upon the Effective Time, no MLB Equity Plan or MLB Stock Options will be outstanding. From January 1, 2015 through the date of this Agreement, MLB has not accelerated the vesting or lapsing of restrictions with respect to any MLB Stock-Based Right, or adopted or amended any MLB Equity Plan. All shares of MLB Common Stock subject to issuance pursuant to a MLB Stock-Based Right will, upon issuance on the terms and conditions specified in the instruments pursuant to which they are issuable, be duly authorized, validly issued, fully paid, and nonassessable. Except for MLB Stock-Based Rights set forth on Section (c) of MLB Disclosure Schedule, there are no outstanding options, warrants, calls, subscription rights, exercisable, convertible or exchangeable securities, stock appreciation rights, phantom stock rights, any other rights, awards or Contracts (contingent or otherwise) that obligate MLB to issue, transfer or sell any shares of MLB Common Stock or any investment that is convertible into or exercisable or exchangeable for any shares of MLB Common Stock. 20 (d) Contracts . There are no Contracts of MLB (i) to repurchase, redeem or otherwise acquire any shares of capital stock of MLB or any equity security of MLB or any securities representing the right to purchase or otherwise receive any shares of capital stock or any other equity security of MLB, or (ii) pursuant to which MLB is or could be required to register shares of MLB’s capital stock or other securities under the Securities Act. Except for the “fair price” provision contained in Article VII of MLB’s Articles of Incorporation, as amended, there are no voting trusts, proxy, rights agreement, “poison pill” antitakeover plan, or other Contract to which MLB or, to the Knowledge of MLB, any of MLB’s officers or directors, is a party with respect to any equity security of any class of MLB. (e) Debt . MLB has not authorized, issued or have outstanding any bonds, debentures, notes, trust preferred securities or other similar obligations. Authority; Non-contravention; Governmental Consents . (a) Authority . MLB has full corporate power and authority to execute and deliver this Agreement and the other agreements referred to in this Agreement to which it is or will be a party, and, subject to the receipt of necessary regulatory and shareholder approvals, to perform MLB’s obligations and consummate the transactions contemplated by this Agreement. The execution and delivery of this Agreement and the consummation of the Merger and the other transactions contemplated by this Agreement (collectively, the “ Contemplated Transactions ”) have been duly and validly approved by the MLB Board. The MLB Board, at a meeting duly called and held, has determined that this Agreement and the Contemplated Transactions are fair to and in the best interests of MLB and MLB’s shareholders and resolved to recommend that the holders of MLB Common Stock vote in favor of approval and adoption of this Agreement and the Contemplated Transactions, including the Merger. Except for the approval and adoption of this Agreement and the Contemplated Transactions, including the Merger, by the affirmative vote of the holders of a majority of the outstanding shares of MLB Common Stock by written consent or at a duly called and held meeting of MLB’s shareholders (the “ Requisite MLB Vote ”), no further corporate proceedings on the part of the MLB Board or MLB shareholders (except for matters related to setting the date, time, place and record date for a MLB shareholders meeting to vote on the approval and adoption of this Agreement and the Contemplated Transactions, including the Merger) are necessary in order to authorize or approve this Agreement or to consummate the Contemplated Transactions, including the Merger. This Agreement has been duly and validly executed and delivered by MLB and (assuming due authorization, execution and delivery by OVB and OVCB of this Agreement) this Agreement constitutes a valid and binding obligation of MLB, enforceable against MLB in accordance with its terms, except as enforcement may be limited by applicable bankruptcy, insolvency, moratorium, or other similar Laws affecting the enforcement of creditors’ rights generally, and subject to general principles of equity (whether considered in a proceeding in equity or at law). All corporate proceedings on the part of MLB necessary to consummate the Contemplated Transactions will have been taken prior to the Effective Time. 21 (b) Non-Contravention . Subject to the receipt of the Requisite MLB Vote, the execution, delivery and performance under this Agreement and the consummation of the Contemplated Transactions by MLB, do not and will not (i) violate any provision of MLB’s articles of incorporation or bylaws, each as amended and currently in effect, or (ii) assuming that the consents and approvals referred to in Section (c) are duly obtained or made, (A) violate in any material respect any Law applicable to MLB or any of its properties or assets, or (B) violate or conflict in any material respect with, or result in a material breach of any provision of or the loss of any benefit under, constitute a material default (or an event which, with notice or lapse of time, or both, would constitute a material default) under, result in the termination of or a right of termination or cancellation under, accelerate the performance required by, or result in the creation of any Lien (other than Permitted Liens) upon any of the properties or assets of MLB under any of the terms, conditions or provisions of any note, bond, mortgage, indenture, deed of trust, license, lease, MLB Material Contract or other instrument or obligation to which MLB is a party, or by which MLB or any of its properties, assets or business activities may be bound or affected. (c) Regulatory Filings and Approvals . Except for (i) the filings of applications or notices with, and approvals or waivers by, the FRB, the FDIC and the DBO, (ii) the Requisite MLB Vote, and (iii) the filing of the Agreement of Merger pursuant to the CGCL and the CFC, no consents or approvals of or filings or registrations with any Governmental Entity, or with any third party are necessary in connection with, (A) the execution and delivery by MLB of this Agreement, (B) the consummation by MLB of the Merger and the other Contemplated Transactions, or (C) the execution and delivery by MLB of the Agreement of Merger. 22 Financial Statements; Internal Controls . (a) Financial Statements . MLB has furnished to OVB true, correct and complete copies of (i) the audited balance sheets of MLB as of December 31, 2012, December 31, 2013 and December 31, 2014, and the related audited statements of income, shareholders’ equity and cash flows for the years ended December 31, 2012, December 31, 2013 and December 31, 2014, (ii) an unaudited balance sheet of MLB as of June 30, 2015, and the related unaudited statement of income for the six (6) -month period ended June 30, 2015 (such balance sheets and the related statements of income and shareholders’ equity are collectively referred to herein as the “ MLB Financial Statements ”). MLB Financial Statements (i) were prepared in accordance with GAAP, applied on a consistent basis throughout the periods involved, subject in the case of the unaudited interim financial statements, to normal year-end adjustments and the fact that they do not contain all of the statements of cash flows or footnote disclosures required by GAAP (the effect of which will not, individually or in the aggregate, be material) and complied in all material respects with applicable accounting requirements, (ii) fairly presented in all material respects the financial position of MLB at the respective dates thereof and the results of MLB’s operations and, to the extent applicable, cash flows for the periods indicated therein, subject in the case of unaudited interim financial statements, to normal and year-end audit adjustments as permitted by GAAP, and (iii) are consistent with the books and records of MLB in all material respects. MLB maintains accurate books and records and in all material respects they have been, and are being, maintained in the ordinary course of business and in accordance with GAAP and any other applicable Laws or accounting requirements. (b) Reports and Assessments . Since December 31, 2011, MLB has filed (or furnished, as applicable) all material reports, forms, correspondence, registrations and statements, together with any amendments required to be made with respect thereto (“ MLB Reports ”), that MLB was required to file (or furnish, as applicable) with any Governmental Entity having jurisdiction over MLB. As of their respective dates (and without giving effect to any amendments or modifications filed after the date of this Agreement with respect to reports and documents filed before the date of this Agreement), each of the MLB Reports (including the financial statements, exhibits, and schedules thereto), complied in all material respects with applicable Law, and did not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made therein, in light of the circumstances under which they were made, not misleading. There are no material violations or exceptions in any of the MLB Reports that are unresolved as of the date of this Agreement. (c) Internal Controls . (i)MLB has implemented and maintains internal controls over financial reporting that are sufficient to provide reasonable assurance regarding the reliability of its financial reporting and the preparation of its financial statements for external purposes in accordance with GAAP and includes policies and procedures for its own purposes that (A) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of MLB, (B) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of MLB are being made only in accordance with authorizations of management and directors of MLB, and (C) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of MLB’s assets that could have a material effect on its financial statements. Since December 31, 2011, MLB has not experienced or effected any material change in internal control over financial reporting. 23 (ii)Since December 31, 2011, neither MLB nor, to the Knowledge of MLB, any director, officer, employee, auditor, accountant, or representative of MLB, has received or has otherwise had or obtained actual knowledge of any complaint, allegation, assertion, or claim, whether written or oral, regarding the accounting or auditing practices, procedures, methodologies, or methods of MLB or their internal control over financial reporting, including any complaint, allegation, assertion, or claim that MLB has engaged in questionable accounting or auditing practices. (iii)To the Knowledge of MLB, (A) there are no significant deficiencies or material weaknesses in the design or operation of internal controls over financial reporting which are reasonably likely to materially adversely affect MLB’s ability to record, process, summarize and report financial information, and (B) since December 31, 2011, there is no fraud whether or not material that involves management or other employees who have a significant role in MLB’s internal control over financial reporting. MLB has made available to OVB (A) a summary of any such disclosure made by management to MLB’s auditors and audit committee since December 31, 2011 and (B) any material communication since December 31, 2011 made by management or MLB’s auditors to the audit committee required or contemplated by the audit committee’s charter. (d) Allowance for Loan Losses . All ALLL of MLB, including any and all reserves for unfunded commitments, are, and as of the Effective Time will be, to the Knowledge of MLB, made in compliance with all applicable Law, MLB’s methodology for determining the adequacy of its allowance for losses and the standards established by the Financial Accounting Standards Board in all material respects. MLB has not been notified by any Governmental Entity or by MLB’s independent auditor, in writing or otherwise, that (i) such allowances are inadequate, (ii) the practices and policies of MLB in establishing such allowances and in accounting for non-performing and classified assets generally fail to comply with applicable accounting or regulatory requirements, or (iii) such allowances are inadequate or inconsistent with the historical loss experience of MLB. (e) Off-balance Sheet Arrangements . MLB is not a party to, and does not have any commitment to become a party to, any joint venture, off balance sheet partnership or any similar Contract (including any Contract relating to any transaction or relationship between or among MLB and any unconsolidated Affiliate of MLB), including any structured finance, special purpose or limited purpose entity or Person, on the other hand, or any “off balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K under the Exchange Act), where the result, purpose or intended effect of such Contract is to avoid disclosure of any material transaction involving or material liabilities of MLB in the MLB Financial Statements, the MLB Balance Sheet, the Closing Financial Statements, or the MLB Reports. 24 (f) Undisclosed Liabilities . Except for (i) those liabilities that are set forth on MLB Balance Sheet, (ii) those liabilities and expenses incurred in connection with the Contemplated Transactions and (iii) liabilities incurred since the date of the MLB Balance Sheet in the ordinary course of business and that are not and would not be, individually or in the aggregate, material to the financial condition of MLB, MLB does not have any liability that was required to be reflected on MLB Balance Sheet under GAAP if such liability had existed on the date of MLB Balance Sheet. Absence of Certain Changes or Events . (a) Ordinary Course of Business . Since December 31, 2013, MLB has conducted its business in the ordinary course of business, and no event has occurred and no circumstances exist that, individually or in the aggregate, would reasonably be expected to result in a MLB Material Adverse Effect. (b) No Changes or Events . Since December 31, 2013, MLB has not engaged in any of the following: (i)incurred any obligation or liability, except as contemplated by this Agreement or in the ordinary course of business, none of which, individually or in the aggregate, were material to the financial condition of MLB; (ii)declared or made any payment of dividends or other distribution to its shareholders, or purchased, retired or redeemed, or obligated itself to purchase, retire or redeem, any of its shares of capital stock or other securities; (iii)issued, reserved for issuance, granted, sold or authorized the issuance of any shares of its capital stock or other securities or subscriptions, options, warrants, calls, rights or commitments of any kind relating to the issuance thereof (except for the issuance of stock options and restricted stock under MLB Equity Plans in the ordinary course of business); (iv)acquired any capital stock or other equity securities or acquired any ownership interest in any bank, corporation, partnership or other entity (except (A) through settlement of indebtedness, foreclosure, or the exercise of creditors’ remedies or (B) in a fiduciary capacity, the ownership of which does not expose it to any liability from the business, operations or liabilities of such Person); (v)mortgaged, pledged or subjected to a Lien or restriction any of its property, business or assets, tangible or intangible, except for Permitted Liens; (vi)sold, transferred, leased to others or otherwise disposed of any of its assets or canceled or compromised any debt or claim, or waived or released any right or claim outside the ordinary course of business; (vii)terminated, canceled or surrendered, or received any notice or threat of termination or cancellation of any MLB Material Contract; 25 (viii)made any change in the rate of compensation, commission, bonus, vesting or other direct or indirect remuneration payable, paid or agreed or orally promised to pay, conditionally or otherwise, any bonus, extra compensation, pension or severance or vacation pay, to or for the benefit of any of their directors, officers, employees or agents, or entered into any employment or consulting contract or other agreement with any director, officer or employee or adopted, amended or terminated any plan, arrangement, program or agreement that would constitute a MLB Employer Plan, except periodic increases in the ordinary course of business, or as disclosed in the MLB Disclosure Schedule or specifically permitted by this Agreement; (ix)made any capital expenditures in excess of an aggregate of $100,000; (x)instituted, had instituted against them, settled or agreed to settle any Legal Action relating to their property other than routine collection suits instituted to collect amounts owed or suits in which the amount in controversy is less than $100,000; (xi)experienced any material damage, destruction or other casualty loss with respect to any material asset or property owned, leased or otherwise used by MLB, whether or not covered by insurance; (xii)experienced any material adverse change in relations with its employees (exclusive of the termination of any employees in accordance with their existing policies and procedures), depositors, loan customers, or correspondent banks; (xiii) except for the Contemplated Transactions or as otherwise permitted under this Agreement, entered into any transaction, or entered into, modified or amended any MLB Material Contract; (xiv)made any, or acquiesced with any, change in any accounting methods, principles or material practices except as required by GAAP; or (xv)entered into a Contract to do any of the foregoing. Taxes . (a) Tax Returns . (i) MLB has duly and timely filed or caused to be filed (taking into account any valid extensions) all federal and state income Tax Returns and all other material Tax Returns required to be filed by or with respect to MLB on or prior to the Closing Date, and all such Tax Returns are or will be true, correct and complete in all material respects and were or will be prepared in substantial compliance with all applicable Laws; and (ii) such Tax Returns have accurately reflected and shall accurately reflect all liability for Taxes of MLB for the periods covered thereby. MLB is not currently the beneficiary of any extension of time within which to file any Tax Return other than extensions of time to file Tax Returns obtained in the ordinary course of business. (b) Liability for Taxes . All Taxes of MLB (whether or not shown on any Tax Return) have been timely paid except for Taxes that are both being contested in good faith and adequately reserved against and included as an identifiable tax liability (in accordance with GAAP) on the MLB Financial Statements and MLB Balance Sheet. MLB does not have any liability for taxes in excess of the amount reserved or provided for in the MLB Financial Statements or MLB Balance Sheet (but excluding, for this purpose only, any liability reflected thereon for deferred taxes to reflect timing differences between tax and financial accounting methods). 26 (c) Availability of Tax Returns . MLB has made available to OVB (i) complete and accurate copies of all federal, state, local and foreign income, franchise and other Tax Returns filed by or on behalf of MLB for all Tax periods ending after December 31, 2008, and (ii) any audit report issued relating to any Taxes due from or with respect to MLB with respect to its income, assets or operations. (d) Withholding . All Taxes required to be withheld, collected or deposited by or with respect to MLB have been timely withheld, collected or deposited, as the case may be, and to the extent required by applicable Law, have been paid to the relevant Governmental Entity. MLB has complied in all material respects with all information reporting and backup withholding provisions of applicable Law, including the collection, review and retention of any required withholding certificates or comparable documents (including with respect to deposits) and any notice received pursuant to Section 3406(a)(1)(B) or (C) of the Code. (e) Tax Reporting . MLB has disclosed on its federal income tax returns and state income tax returns all positions taken therein that could give rise to substantial understatement of federal income Tax within the meaning of Section 6662 of the Code or any similar provision under applicable state Tax Law. (f) Liens . There are no Liens for Taxes with respect to any of the assets of MLB other than for statutory Liens for Taxes not yet due and payable. (g) Tax Deficiencies and Audits . No deficiency for any Taxes which has been proposed, asserted or assessed in writing against MLB has not been resolved. There is no waiver or extension of the application of any statute of limitations of any jurisdiction regarding the assessment or collection of any Tax with respect to MLB, which waiver or extension is in effect. MLB is not contesting any Tax liability. To MLB’s Knowledge, no Tax Return of MLB is under audit or examination by any Governmental Entity. No written or, to MLB’s Knowledge, unwritten notice of such an audit or examination by any Governmental Entity has been received by MLB. Any assessments for Taxes due with respect to any completed and settled examinations or any concluded litigation have been fully paid. Since December 31, 2011, MLB has not amended any Tax Return or entered into any settlement or compromise of any Tax. No issue has been raised by any Governmental Entity in any pending Tax audit that could be material and adverse to MLB or the Surviving Corporation for any period after the Effective Time. Section (g) of the MLB Disclosure Schedule lists all Tax Returns filed by MLB for taxable period ending on or after December 31, 2011 that have been the subject of an audit. (h) Tax Jurisdictions . No claim has been made by any Governmental Entity in a jurisdiction where MLB does not file Tax Returns that MLB is or may be subject to Tax in that jurisdiction. 27 (i) Tax Rulings . MLB has not requested, and is not the subject of or bound by any, private letter ruling, technical advice memorandum or similar ruling or memorandum with any Governmental Entity with respect to any Taxes, and no such request is pending. MLB has not entered into any gain recognition agreements. (j) Consolidated Groups, Transferee Liability and Tax Agreements . MLB (i) has not been a member of a group filing Tax Returns on a consolidated, combined, unitary or similar basis, (ii) does not have any liability for Taxes of any Person (other than MLB) under Treasury Regulation Section 1.1502-6 (or any comparable provision of local, state or foreign Law) as a transferee or successor by Contract or otherwise, (iii) has not been a party to or bound by and does not have any liability under any Tax sharing, allocation or indemnification Contract with respect to Taxes (including any advance pricing agreement, closing agreement or other Contract), or (iv) has not entered into an intercompany transaction described in Treasury Regulations under Section 1502 of the Code (or any corresponding or similar provision of state, local or non-U.S. income Tax law). (k) Change in Accounting Method . MLB has not agreed to make, nor is it required to make, any adjustment under Section 481(a) of the Code or any comparable Tax Law by reason of a change in accounting method (and the IRS has not initiated or proposed any such adjustment or change in accounting method), nor does MLB have any application pending with any Governmental Entity requesting permission for any changes in accounting methods that relate to the business or operations of MLB. (l) Post-Closing Tax Items . MLB will not be required to include any material item of income in or exclude any material item of deduction from taxable income for any taxable period (or portion thereof) ending after the Closing Date as a result of any (i) “closing agreement” as described in Section 7121 of the Code (or any comparable or provision of Tax Law) executed on or prior to the Closing Date, (ii) installment sale or open transaction disposition made on or prior to the Closing Date, (iii) prepaid amount received on or prior to the Closing Date, or (iv) election under Section 108(i) of the Code. MLB is not currently receiving any material Tax benefit, credit, or other favorable material tax treatment that will not be extended and available to the Surviving Corporation after the Closing Date. (m) Ownership Changes . Without regard to this Agreement, MLB has not undergone an “ownership change” within the meaning of Section 382(g) of the Code. (n) Section 355 and 361 . MLB has not constituted either a “distributing corporation” or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock under Section 355 of the Code or otherwise been treated has having its stock distributed by another corporation in a transaction intended to be governed in whole or in part by Section 361 of the Code (i) within the five-year period ending prior to the date of this Agreement, or (ii) in a distribution which could otherwise constitute part of a “plan” or “series of transactions” (within the meaning of Section 355(e) of the Code) in conjunction with the Contemplated Transactions. 28 (o) No Joint Ventures . MLB is not a party to an arrangement or contract that could be treated as a joint venture, partnership or limited liability company for federal and state income Tax purposes. (p) Reportable Transactions . MLB has not been a party to or a promoter of a “reportable transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury Regulations Section 1.6011-4(b). (q) Listed Transactions . MLB has not engaged in any “listed transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2). (r) Real Estate Holding Corporation . MLB has not been a United States real property holding corporation within the meaning of the Section 897(c)(2) of the Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code. (s) Controlled Foreign Corporation . MLB has at no time been (A) a “controlled foreign corporation” as defined by Section 957 of the Code; (B) a “personal holding company” as that term has been defined from time to time in Section 542 of the Code; (C) a “passive foreign investment company” nor has MLB at any time held directly, indirectly, or constructively shares of any “passive foreign investment company” as that term has been defined from time to time in Section 1296 or 1297 of the Code. (t) Inter-MLB Transactions . (i) There is no excess loss account (within the meaning of Treasury Regulations Section 1.1502-19 with respect to the capital stock of MLB) which will or may result in the recognition of income upon the consummation of the Contemplated Transactions, and (ii) there are no other transactions or facts existing with respect to MLB which by reason of the consummation of the Contemplated Transactions will result in MLB recognizing income. (u) Loss Carryforwards . Section (u) of MLB Disclosure Schedule sets forth a complete and correct list and description of any United States federal and state net operating and capital loss carryforwards for MLB (including any limitations of such net operating or capital loss carryforwards under Sections 382, 383 or 384 of the Code and related the Treasury Regulations), if any, as of December 31, 2014, and the expiration dates thereof. Without limiting the generality of the foregoing, the audited consolidated statement of financial condition of MLB at December 31, 2014 included in MLB Financial Statements reflects a net deferred tax asset with a balance of $-0-, and such entries are true, accurate and correct as of such date and have been prepared by MLB in accordance with GAAP. Government Authorizations . MLB holds all material Government Authorizations required for the lawful conduct of its business as presently conducted and for the ownership or use of any of its properties, rights, assets, and deposits under and pursuant to applicable Law (and has paid all fees and assessments due and payable in connection therewith). MLB is in compliance in all material respects with the terms of all Government Authorizations. MLB has not received, any notice or other communication (whether oral or written) from any Governmental Entity regarding any failure to comply with any Governmental Authorization. No such Governmental Authorization is subject to a suspension or cancellation, and to MLB’s Knowledge, no suspension or cancellation of any such Governmental Authorization is threatened, the suspension or cancellation of which would have a MLB Material Adverse Effect. 29 Compliance with Law . (a) Compliance . Since the date of the Cease & Order, MLB has conducted its business and is in compliance (after giving effect to any non-compliance and cure) in all material respects with the Cease & Desist Order and each Law that is or was applicable to it or to the conduct or operation of its business as presently conducted, or the ownership or use of any of its properties, rights, assets and deposits, including (i) the Bank Secrecy Act, Title III of the USA PATRIOT Act or related state or federal anti-money-laundering laws, regulations and guidelines, (ii) consumer lending, deposit and savings and related operations laws and regulations, including the Equal Credit Opportunity Act, the Truth in Lending Act, applicable regulations promulgated by the Consumer Financial Protection Bureau, the Fair Debt Collection Practices Act and other investor and mortgage insurance company requirements relating to the originating, sale and servicing of mortgage and consumer loans, (iii) extensions of credit to and transactions with officers, directors and Affiliates, and (iv) the CRA. MLB has not received any notice from any Governmental Entity or any other Person regarding any failure to comply with any material alleged or threatened liability under any Law that has not heretofore been cured and for which there is any remaining liability. Without limiting the generality of the foregoing, MLB has not been advised of any material regulatory concerns regarding its compliance with the Bank Secrecy Act or related state or federal anti-money-laundering laws, regulations and guidelines, including those provisions of federal regulations requiring (i) the filing of reports, such as Currency Transaction Reports and Suspicious Activity Reports, (ii) the maintenance of records, and/or (iii) the exercise of diligence in identifying customers. MLB has adopted such procedures and policies as are necessary or appropriate, in the reasonable judgment of MLB’s management, to comply with Title III of the USA PATRIOT Act. No matter described in this Section (a) or in Section (a) of the MLB Disclosure Schedule, individually or in the aggregate, would reasonably be expected to have a MLB Material Adverse Effect, and except for the Cease & Desist Order, no matter described in this Section (a) or in Section (a) of the MLB Disclosure Schedule, individually or in the aggregate, had an MLB Material Adverse Effect. (b) Community Reinvestment Act . MLB had a rating of “satisfactory” or better as of its most recent CRA compliance examination, and MLB has no Knowledge of any facts that may result in MLB not receiving a rating of “satisfactory” or better at its next CRA compliance examination or have any basis to believe that any Governmental Entity may seek to restrain, delay or prohibit the Contemplated Transactions as a result of any act or omission of MLB under the CRA. (c) Fiduciary Accounts . MLB has properly administered in all material respects all accounts, if any, for which it acts as a fiduciary, including accounts for which it serves as a trustee, agent, custodian, personal representative, guardian, conservator or investment advisor, in accordance with the terms of the governing documents and applicable Law. Neither MLB nor any director, officer or employee of MLB has committed any material breach of trust or fiduciary duty with respect to any such fiduciary account, and the accountings for each such fiduciary account, if any, are correct and complete and accurately reflect the assets of such fiduciary account. 30 (d) Cease and Desist Order . MLB has, at all times, been in full compliance with the Cease & Desist Order. Regulatory Matters . Except for the Cease & Desist Order, neither MLB nor any of its properties is directly or indirectly a party or subject to any Order that restricts the conduct of its business, imposes any requirements or procedures, or in any material manner relates to its capital adequacy, its liquidity and funding policies and practices, its ability to pay dividends, its credit, risk management or compliance policies, its internal controls, its management, or its operations or business. MLB has not received at any time since December 31, 2013 any notice or other communication from any Governmental Entity that a Governmental Entity is considering issuing, initiating, ordering or requesting any such Order. To the Knowledge of MLB, there are no formal or informal investigations relating to any regulatory matter pending before any Governmental Entity with respect to MLB or any of its officers, directors or employees (in their capacity as such), and MLB has not received any written notice that a Governmental Entity is contemplating issuing or requesting (or is considering the appropriateness of issuing or requesting) any Order. Except for normal examinations conducted by a Governmental Entity in the ordinary course of the business of MLB, there is no pending Legal Action before, or, to the Knowledge of MLB, examination or investigation by, any Governmental Entity into the business or operations, policies, practices or disclosures of MLB. There is no material unresolved violation, criticism or exception by any Governmental Entity with respect to any report or statement relating to any examination of MLB. No matter described in this Section or Section of the MLB Disclosure Schedule, individually or in the aggregate, had or would reasonably be expected to have a MLB Material Adverse Effect. Litigation . There is no Legal Action pending, or to the Knowledge of MLB, threatened against MLB or any of its properties or assets (or for which MLB is obligated to indemnify a third party) or, to the Knowledge of MLB, against any executive officer or director of MLB in their capacities as such. To the Knowledge of MLB, there is no reasonable basis for and no event has occurred and no circumstances exist that (with or without notice or lapse of time or both) would reasonably be expected to give rise to or serve as a basis for, constitute or result in, any material Legal Action against MLB. No matter described in Section of the MLB Disclosure Schedule, individually or in the aggregate, had or would reasonably be expected to have a MLB Material Adverse Effect. Trust Administration . MLB does not presently exercise any trust powers, including, but not limited to, trust administration, and has not exercised such trust powers prior to the date of this Agreement. As used herein, the term “ trusts ” includes (a) any and all common law or other trusts between an individual, corporation or other entities and MLB in connection with which MLB acts or has acted as trustee or co-trustee, including, without limitation, pension or other qualified or nonqualified employee benefit plans, compensation, testamentary, inter vivos , charitable trust indentures, (b) any and all decedents’ estates where MLB is serving or has served as a co-executor or sole executor, personal representative or administrator, administrator de bonis non , administrator de bonis non with will annexed, or in any similar fiduciary capacity, (c) any and all guardianships, conservatorships or similar positions where MLB is serving or has served as a co-grantor or a sole grantor or a conservator or a co-conservator of the estate, or any similar fiduciary capacity, and (d) any and all agency and/or custodial accounts and/or similar arrangements, including plan administrator for employee benefit accounts, under which MLB is serving or has served as an agent or custodian for the owner or other party establishing the account with or without investment authority. 31 Employee Matters . (a) Schedule . Section (a) of MLB Disclosure Schedule contains a complete and correct list, as of the date of this Agreement, of each plan, program, policy, agreement, collective bargaining agreement or other arrangement providing for compensation, severance, supplemental executive retirement, deferred compensation, performance awards, stock or stock-based awards, fringe, retirement, retention, change of control, split dollar insurance, supplemental life insurance benefits, contribution plan, death, disability or medical benefits or other employee benefits or remuneration of any kind, in each case whether written or unwritten or otherwise, funded or unfunded, including each “employee benefit plan,” within the meaning of Section 3(3) of ERISA, whether or not subject to ERISA, which is or has been sponsored, maintained, contributed to, or required to be contributed to, by MLB for the benefit of any current or former employee, independent contractor, consultant or director of MLB (each, a “ MLB Employee ”), or with respect to which MLB has or may have any liability (each a “ MLB Employee Plan ” and collectively, the “ MLB Employee Plans ”). MLB does not have any commitment to create any additional MLB Employee Plan or to materially modify, change or renew any existing MLB Employee Plan (any modification or change that increases the cost of such plans would be deemed material), except as required to maintain the qualified status thereof. (b) Documents . MLB has made available to OVB correct and complete copies (or, if a plan is not written, a written description) of all MLB Plans and amendments thereto in each case that are in effect as of the date of this Agreement, and, to the extent applicable (i) all related trust agreements, funding arrangements and insurance contracts now in effect, (ii) the most recent determination letter received regarding the tax-qualified status of each MLB Employee Plan, (iii) the most recent financial statements for each MLB Employee Plan, (iv) any Form 5310 or Form 5330 filed with the IRS within the previous three (3) years, (v) the Form 5500 Annual Returns/Reports for the most recent plan year for each MLB Employee Plan, (vi) the current summary plan description for each MLB Employee Plan, and (vii) all actuarial valuation reports related to any MLB Employee Plans. (c) Employee Plan Compliance . Each MLB Employee Plan has been established, administered, and maintained in all material respects in accordance with its terms and in material compliance with applicable Law, including ERISA and the Code. All MLB Employee Plans that are intended to be qualified under Section 401(k) of the Code have received favorable determination letters from the IRS and, as of the date of this Agreement, no such determination letter has been revoked nor, to the Knowledge of MLB, has any such revocation been threatened, and to the Knowledge of MLB, as of the date of this Agreement, no event has occurred and no circumstances exist that would reasonably be expected to result in the loss of such qualified status under Section 401(k) of the Code. MLB, where applicable, has timely made all material contributions and other material payments required by and due under the terms of each MLB Employee Plan and applicable Law, and all benefits accrued under any unfunded MLB Employee Plan have been paid, accrued or otherwise adequately reserved to the extent required by and in accordance with GAAP. Except to the extent limited by applicable Law, to the Knowledge of MLB, each MLB Employee Plan can be amended, terminated or otherwise discontinued after the Effective Time in accordance with its terms without material liability to OVB, the Surviving Corporation, or MLB (other than ordinary administration expenses and in respect of accrued benefits thereunder). There are no Legal Actions pending or, to the Knowledge of MLB, threatened against MLB with respect to any MLB Employee Plan (in each case, other than routine claims for benefits). To the Knowledge of MLB, MLB has not engaged in any transaction that is reasonably likely to subject MLB to a Tax or penalty imposed by either Section 4975 of the Code or Section 502(i) of ERISA. MLB has not incurred nor reasonably expects to incur, either directly or indirectly, any material liability under Title I or Title IV of ERISA, or related provisions of the Code or any other applicable Law relating to employee benefit plans. 32 (d) Certain MLB Employee Plans . With respect to each MLB Employee Plan (i) no such plan is a “multiemployer plan” within the meaning of Section 3(37) of ERISA or a “multiple employer plan” within the meaning of Section 413(c) of the Code, and neither MLB nor any MLB ERISA Affiliate has at any time contributed to or had any liability or obligation in respect of any such multiemployer plan or multiple employer plan, (ii) no Legal Action has been initiated by the Pension Benefit Guaranty Corporation to terminate any such plan or to appoint a trustee for any such plan, (iii) no such plan is subject to the minimum funding standards of Section 302 of ERISA or Section 412 of the Code, and (iv) no “reportable event” as defined in Section 4043 of ERISA has occurred with respect to any such plan. (e) Post-Employment Obligations . No MLB Employee Plan provides post-termination or retiree welfare benefits to any MLB Employee or other Person (including health insurance, disability insurance or death benefits) (“ Retiree Welfare Benefits ”) for any reason, except as may be required by COBRA or other applicable Law, and neither MLB nor any MLB ERISA Affiliate has any liability (or made any representations to any MLB Employee) to provide post-termination or Retiree Welfare Benefits to any MLB Employee or other Person, except to the extent required by COBRA or other applicable Law. (f) Audits . No MLB Employee Plan has within the three (3) years prior to the date of this Agreement been the subject of an examination or audit by a Governmental Entity or is the subject of an application or filing under, or is a participant in, an amnesty, voluntary compliance, self-correction or similar program sponsored by any Governmental Entity. (g) Section 409A Compliance . Each MLB Employee Plan that is subject to Section 409A of the Code is in documentary compliance with, and has been operated in compliance in all material respects with, such section and all applicable regulatory guidance (including, without limitation, proposed regulations, notices, rulings, and final regulations). (h) Health Care Compliance . MLB complies in all material respects with the applicable requirements of (i) the Patient Protection and Affordable Care Act, and (ii) COBRA or any similar state statute with respect to each MLB Employee Plan that is a group health plan within the meaning of Section 5000(b)(1) of the Code or such state statute. 33 (i) Effect of Transaction . Except as set forth in Section (i) of MLB Disclosure Schedule, neither the execution of this Agreement, nor the consummation of the Contemplated Transactions, will (either alone or upon the occurrence of any additional or subsequent events) (i) entitle any current or former director, employee, contractor or consultant of MLB to severance pay or any other payment, (ii) accelerate the time of payment, funding, or vesting, or increase the amount of compensation due to any such individual, (iii) limit or restrict the right of MLB to merge, amend or terminate any MLB Employee Plan, (iv) increase the amount payable or result in any other material obligation pursuant to any MLB Employee Plan, or (v) result in “excess parachute payments” within the meaning of Section 280G(b) of the Code. Labor and Employment Matters . (a) Employees . Section (a) of MLB Disclosure Schedule contains a complete and correct list, as of the date of this Agreement, of the name of each employee and each such employee’s age, job description, job location, title, current annual base salary, other compensation and wage and hour exemption status at MLB and a summary of all Contracts or commitments by MLB to increase the compensation or to modify the conditions or terms of employment. All individuals who have been treated as independent contractors b y MLB for Tax purposes have met the criteria to be so treated under applicable Law. No executive or group of employees has informed MLB of his, her or their intent to terminate employment with MLB. (b) Labor Organizations . There is no collective bargaining or other labor union contract applicable to any individual employed by MLB to which MLB is a party (each, a “ MLB Collective Bargaining Agreement ”) and, to the Knowledge of MLB, no labor union, or other collective bargaining representative represents any individual employed by MLB in connection with such employment. No MLB Collective Bargaining Agreement is being negotiated by MLB. There is no pending, or to the Knowledge of MLB, threatened strike, work stoppage, or other material labor dispute against MLB and no such disputes have occurred within the past three (3) years. To the Knowledge of MLB, no labor union or labor organization is organizing or seeking to organize any employees of MLB and no such organizing activities have occurred within the past three (3) years. (c) Compliance . MLB has complied and is in compliance in all material respects with applicable Law with respect to employment, termination of employment, and terms, practices, conditions and classification of employment (including applicable Law regarding family and medical leave, disability, labor relations, workers compensation, wage and hour requirements, immigration, discrimination, employee health and safety, employee scheduling, occupational safety and health, the WARN Act, and the proper classification of workers as employees exempt from overtime pay or as independent contractors and consultants), and have not engaged in any unfair labor practices or similar prohibited practices that would reasonably be expected to have a MLB Material Adverse Effect. There are no Legal Actions pending or, to the Knowledge of MLB threatened against MLB brought by or on behalf of any applicant for employment, any current or former employee, any individual alleging to be a current or former employee, any class of the foregoing, or any Governmental Entity, relating to any applicable Law, or alleging breach of any express or implied contract of employment, wrongful termination of employment, or alleging any other discriminatory, wrongful or tortious conduct in connection with the employment relationship. 34 (d) Agreements and Trade Secrets . To the Knowledge of MLB, no employee of MLB is a party to or is otherwise bound by any Contract, including any confidentiality, non-competition, or proprietary rights agreement, between such employee and any other Person that could reasonably be expected to prohibit the performance by such employee of his or her duties for or on behalf of MLB; or adversely affect the ability of MLB to conduct its primary business. No Person has claimed, or to the Knowledge of MLB, has valid reason to claim that any employee or former employee of MLB (i) is in violation of any material term of any employment agreement, confidentiality agreement, non-competition agreement or any restrictive covenant with such Person, (ii) has disclosed or utilized any trade secret, confidential or proprietary information or documentation belonging to such Person in connection with employment with MLB, or (iii) has interfered in the employment relationship with such Person and any of its present or former employees in violation of any Law or Contract between such Person and the applicable employee. (e) Policies . MLB has made available to OVB prior to the date of this Agreement a copy of all material written policies and procedures related to the employees of MLB and a written description of all material unwritten policies and procedures related to the employees of MLB. Environmental Matters . (a) Compliance . The Leased Real Estate and, to the Knowledge of MLB, all Loan Properties, are in compliance with all Environmental Laws in all material respects. (b) Authorizations . MLB possesses and has obtained and is in compliance in all material respects with all material Governmental Authorizations required under Environmental Laws for the operation of its business or the occupation of its facilities as currently conducted and occupied. (c) Notifications . MLB has not received any written notice or report regarding any material violation of or liability under any Environmental Law other than those that have been fully and finally resolved with no future or continuing obligations. (d) Legal Actions; Orders . There is no Legal Action pending or, to the Knowledge of MLB, threatened against MLB or any Loan Property under applicable Environmental Laws or seeking to impose any material financial responsibility for any investigation, cleanup, removal, containment or any other remediation or compliance (whether or not occurring at or on a site owned, leased or operated by MLB) under applicable Environmental Laws. Except for the Cease & Desist Order, neither MLB nor any Loan Property is subject to any Order or Contract by or with any Governmental Entity or third party imposing any liability or obligation with respect to any of the foregoing. To the Knowledge of MLB, there is no reasonable basis for and no event has occurred and no circumstances exist that would reasonably be expected to give rise to any such action. 35 (e) Contamination . To the Knowledge of MLB, during the period of MLB’s ownership or operation of any of its properties or MLB’s participation in the management of any Loan Property, there has been no contamination by or release of Hazardous Materials affecting such properties (including soil, ground water or surface water on, or under the properties, and buildings thereon) other than in amounts permitted under applicable Environmental Laws. To the Knowledge of MLB, prior to the period of MLB’s ownership or operation of any of its current properties, or MLB’s participation in the management of any Loan Property, there was no contamination by or release of Hazardous Materials affecting such properties (including soil, ground water or surface water on, or under the properties, and buildings thereon) other than in amounts permitted under applicable Environmental Laws. (f) Reports . MLB has provided to OVB all material reports, assessments, audits, citations, notices, surveys, studies and investigations in the possession, custody or control of MLB concerning compliance with or liability or obligation under Environmental Laws or the release or threatened release of Hazardous Materials, including those concerning any property in which MLB owns or leases, or any Loan Property. There has been no written environmental site assessment assessing the presence, potential presence, release or threatened release of Hazardous Materials located on, under or affecting any property owned or leased or, to the Knowledge of MLB, any Loan Property that is within the possession or control of MLB as of the date of this Agreement, which has not been delivered to OVB prior to the date of this Agreement. (g) Foreclosed Properties . MLB has not foreclosed upon or taken a deed or title to any real estate (other than single-family residential properties) without complying in all material respects with all applicable FDIC environmental due diligence standards (including FDIC Bulletin FIL-14-93, and update FIL-98-2006) or foreclosed upon or taken a deed or title to any such real estate if the environmental assessment indicates the liabilities under Environmental Laws are likely in excess of the asset’s value. Loan Portfolio . (a) Section of MLB Disclosure Schedule sets forth a complete and correct list of (i) each Loan of MLB that, as of the date of this Agreement, (A) is contractually past due 90 days or more in the payment of principal or interest, (B) is on non-accrual status, (C) is classified as “substandard,” “doubtful,” “loss,” “classified,” “criticized,” “credit risk assets,” “concerned loans,” “watch list,” “impaired” or “special mention” (or words of similar import) by MLB or any Governmental Entity, (D) MLB has a reasonable doubt as to the timely future collectability of principal or interest, whether or not interest is still accruing or the Loans are less than 90 days past due, (E) the interest rate terms have been reduced or the maturity dates have been extended subsequent to the Loan Documentation under which the Loan was originally advanced due to concerns regarding the borrower’s ability to pay in accordance with such initial terms, (F) a specific reserve allocation exists in connection therewith, or (G) is required to be accounted for as a troubled debt restructuring in accordance with ASC 310-40, and (ii) each asset of MLB that as of the date of this Agreement is classified as “other real estate owned,” “other repossessed assets” or as an asset to satisfy Loans, and the book value thereof. For each loan identified in accordance with the immediately preceding sentence, Section of MLB Disclosure Schedule sets forth the outstanding balance, including accrued and unpaid interest, on each such Loan and the identity of the borrower thereunder as of June 30, 2015. 36 (b)Each Loan of MLB (i) arose out of bona-fide arm’s-length transaction in the ordinary course of business, (ii) is evidenced by Loan Documentation that (A) is correct and complete in all material respects, and (B) has been made available to OVB, and (iii) represents the legal, valid and binding obligation of the Obligor thereunder and is enforceable against the Obligor named therein, except as such enforcement may be limited by applicable bankruptcy, insolvency, moratorium or similar Laws affecting the enforcement of creditors’ rights generally, and subject to general principals of equity (whether considered in a proceeding in equity or at law). The Loan Documentation with respect to each outstanding Loan was in compliance in all material respects with applicable Law or governmental programs at the time of origination or purchase by MLB. (c)Each Loan of MLB (i) was originated or purchased by MLB and its principal balance as shown on MLB’s books and records is correct as of the date indicated therein, (ii) contains enforceable provisions such that the rights and remedies of the holder thereof shall be adequate for the practical realization against any collateral therefor, and (iii) complies, and at the time the Loan was originated or purchased by MLB complied, including as to the Loan Document related thereto, in all material respects with applicable Law or governmental programs. (d)Each outstanding Loan (including Loans held for resale to investors) of MLB has been solicited and originated and is administered and serviced (to the extent administered and serviced by MLB), and during the period of time in which such Loan was originated, held or serviced by MLB, the relevant Loan Documentation was maintained, in all material respects in accordance with MLB’s underwriting and servicing standards (and, in the case of Loans held for resale to investors, the underwriting standards, if any, of the applicable investors) and with applicable Law or governmental programs. All such Loans are and at the Effective Time will be free and clear of any Lien other than Permitted Liens. There are no oral modifications or amendments or additional material Loan Documentation related to the Loans that are not reflected in MLB’s books and records. To the Knowledge of MLB, no claim of defense as to the enforcement of any Loan has been asserted, and there are no acts or omissions that would give rise to any claim or right of rescission, set off, counterclaim or defense. (e)With respect to each Loan of MLB that is secured, MLB has a valid and enforceable Lien on the collateral described in the Loan Documentation relating to such Loan, and each such Lien is assignable and has the priority described in the Loan Documentation, except as may be limited by applicable bankruptcy, insolvency, moratorium or similar Law affecting the enforcement of creditors’ rights generally, and subject to general principals of equity (whether considered in a proceeding in equity or at law). (f)None of the Contracts pursuant to which MLB has sold or is servicing Loans or pools of Loans, or participations in Loans or pools of Loans, contains any obligation to repurchase such Loans or interests therein, or entitle the buyer of such Loans or pool of Loans or participation in Loans or pools of Loans, or any other Person, to pursue any other form of recourse against MLB. There has not been any claim made by any such buyer or other Person for repurchase or other similar form of recourse against MLB. 37 (g) Section (g) of MLB Disclosure Schedule sets forth a complete and correct list of all Loans of MLB, as of the date of this Agreement, with any of the MLB employees, officers, directors, principal shareholders, and their respective Affiliates (as such terms are defined in Regulation O of the Federal Reserve Board (12 C.F.R. Part 215)). There are no employee, officer, director or other affiliate Loans on which the borrower is paying a rate other than that reflected in the note or other relevant credit or security agreement or on which the borrower is paying a rate which was not in compliance with Regulation O, and all such Loans are and were originated in compliance in all material respects with applicable Laws. (h)All guarantees of indebtedness owed to MLB, including but not limited to those of the Federal Housing Administration, the Small Business Administration, and other state and federal agencies, are valid and enforceable in accordance with its terms. (i)The Loan Data with respect to each Loan and, to the Knowledge of MLB, any and all third-party information set forth in the Loan Data, is complete and correct in all material respects as of the dates specified therein, or, if no such date is indicated therein, as of June 30, 2015. Investment Portfolio . Prior to December 31, 2014, MLB sold all securities held in its investment portfolio, and all sales thereof complied with applicable Law in all material respects. MLB does not have, and since December 31, 2014 has not had, any securities in its investment portfolio. Risk Management Instruments . MLB is not a party to, nor has it agreed to enter into, any Derivatives Contract that is not included on the MLB Balance Sheet or owns securities that (a) are referred to generically as “structured notes,” “high risk mortgage derivatives,” “capped floating rate notes” or “capped floating rate mortgage derivatives,” or (b) are likely to have changes in value as a result of interest or exchange rate changes that significantly exceed normal changes in value attributable to interest or exchange rate changes. Properties . (a) Schedule . Section (a) of the MLB Disclosure Schedule lists as of the date of this Agreement, all real property leased by MLB. MLB has delivered to OVB correct and complete copies of all Real Property Leases. MLB does not own any real property except real property that is designated OREO as set forth on MLB Balance Sheet. (b) Title and Use . MLB has a valid leasehold interest in all Leased Real Estate, and MLB’s leasehold interests in all Leased Real Estate are free and clear of all Liens of any nature created by MLB or, to the Knowledge of MLB, any other Person, except for Permitted Liens. MLB has the right to occupy, use, and possess the Leased Real Estate, and is in sole possession of the properties purported to be leased thereunder, subject and pursuant to the terms of the Real Property Leases. None of the Leased Real Estate, in whole or in part, has been condemned or otherwise taken by eminent domain, or to the Knowledge of MLB is the subject of a pending or threatened condemnation or taking which has not been consummated. The Leased Real Estate is not subject to any current or potential interests of third parties or other restrictions or limitations that would impair or be inconsistent in any material respect with the current use of such property by MLB. No Person other than MLB has (or will have at the Closing) any right to use or occupy any portion of the Leased Real Estate. MLB has not received any notice that the owner of the Leased Real Estate has made any assignment, mortgage, pledge or hypothecation of such Leased Real Estate or the rents due thereunder. 38 (c) Condition . The Leased Real Estate, including all buildings, structures, fixtures and appurtenances comprising part of the Leased Real Estate and all systems located thereon (including, without limitation, the mechanical, electrical and HVAC systems) are in good operating condition and have been well maintained, reasonable wear and tear excepted, and are in all material respects adequate and sufficient for the purposes to which they are used in the conduct of the business of MLB. MLB does not use in its business any real property other than the Leased Real Estate. (d) Deposits . All rents, deposits and additional rents due pursuant to the Real Property Leases have been paid in full and no security deposit or portion thereof has been applied in respect of a breach or default under the Real Property Leases that has not been re-deposited in full. (e) Operation . MLB has operated the Leased Real Estate, and the continued operation of the Leased Real Estate in the manner it is used in MLB’s business will be, in accordance in all material respects with all applicable Law. None of the Leased Real Estate, or the leasing, occupancy or use of the Leased Real Estate, is in material violation of any Law, including, without limitation, any building, zoning, Environmental Law or other Law. MLB has obtained all Governmental Authorizations necessary for its operation and use of the Leased Real Estate. (f) Personal Property . (i) MLB has good, valid and marketable title to, or a valid leasehold interest in, all of the tangible personal property or assets of MLB used in the conduct of its business (including, without limitation, trade fixtures, shelving, furniture, on-premises ATMs, equipment, security systems, safe deposit boxes (exclusive of contents), vaults, sign structures and supplies), excluding any items consumed or disposed of, but including new items acquired or obtained, in the ordinary course of the operation of the business of MLB, free and clear of all Liens other than Permitted Liens, and (ii) each of the leases under which MLB leases such personal property is valid, and in full force and effect, without default thereunder by the lessee or, to the Knowledge of MLB, the lessor. All material items of equipment and other tangible assets owned by or leased to MLB are sufficient for the uses to which they are being put, are in good and safe condition and repair (ordinary wear and tear excepted), and are sufficient for the conduct of the business of MLB in the manner in which such business is currently being conducted. Intellectual Property . (a) MLB-Owned IP . Section (a) of the MLB Disclosure Schedule contains a complete and correct list as of the date of this Agreement of all MLB-Owned IP, and for each of the foregoing, the official registration number, the legal owner, the jurisdiction in which such Intellectual Property subsists, has been issued or registered or in which any application for such issuance and registration has been filed, and any actions, annuities, maintenance fees, or proceedings that must be paid or undertaken within the first ninety (90) days after the Closing Date in order to preserve, perfect, or maintain such Intellectual Property. 39 (b) Right to Use; Title . MLB owns all right, title, and interest in or has the valid right to use all of the MLB IP, free and clear of all Liens other than Permitted Liens, and there are no material obligations or covenants to, or restrictions from any other Persons affecting the use, enforcement, transfer, or licensing of MLB-Owned IP by MLB. MLB is the sole and exclusive beneficial owner, and, with respect to applications and registrations, record owner, of all MLB-Owned IP. MLB IP constitutes all the Intellectual Property necessary to conduct the business of MLB. MLB-Owned IP and, to the Knowledge of MLB, MLB-Licensed IP, is valid, subsisting, and enforceable. None of MLB IP is being licensed, enforced, or otherwise used in a manner that would result in the abandonment, cancellation, or unenforceability of such Intellectual Property. (c) Non-Infringement . Use by MLB of any material MLB IP and the conduct of its business does not infringe, misappropriate, or otherwise violate any rights of any Person, and no proceeding is pending or, to the Knowledge of MLB, has been threatened or asserted against MLB with regard to the ownership, use, infringement, misappropriation, violation, validity, or enforceability of any MLB IP. To the Knowledge of MLB, MLB has not infringed, misappropriated, or otherwise violated any Intellectual Property of any third party. To the Knowledge of MLB, no Person is infringing, misappropriating, or otherwise violating any rights of MLB in or to any MLB IP. No Legal Action is pending or, has been threatened or asserted by MLB against any Person with regard to the ownership, use, infringement, misappropriation, violation, validity, or enforceability of any MLB IP. (d) Protection of Trade Secrets . MLB has taken reasonable actions to protect the confidentiality of its Trade Secrets and other confidential information. All material use, disclosure or appropriation of Trade Secrets owned by MLB by or to a third party has been pursuant to the terms of a Contract or other legal obligation between MLB and such third party pursuant to which the third party undertakes to protect and not disclose such Trade Secrets. Neither MLB nor, to the Knowledge of MLB, any Person under the control of MLB has materially breached any confidentiality agreements that such Person is subject to, and, to the Knowledge of MLB, no other party to any such confidentiality agreement is in material breach thereof. (e) No Adverse Effect . The consummation of the Contemplated Transactions, and compliance by MLB with the provisions of this Agreement, will not result in the termination, cancellation, loss, or impairment of, nor require the payment of additional material amounts or the consent of any Person in respect of, or result in the creation of any Lien (other than Permitted Liens) in or upon, any material MLB IP. Information Technology; Security and Privacy . (a) IT Systems . To the Knowledge of MLB, all IT Systems have been properly maintained by technically competent personnel in all material respects, in accordance with standards set by the manufacturers, to ensure proper operation, monitoring and use. MLB has reasonable disaster recovery plans, procedures and facilities for its business and has taken reasonable steps to safeguard the IT Systems. The IT Systems are in good working condition to effectively perform all information technology operations reasonably necessary to the business of MLB. MLB has not experienced within the past three (3) years any material disruption to or material interruption in its conduct of its business attributable to a defect, bug, breakdown or other failure or deficiency of the IT Systems. MLB has taken reasonable measures to provide for the back-up and recovery of the data and information necessary to the conduct of its business (including such data and information that is stored on magnetic or optical media in the ordinary course) without material disruption to or material interruption in the conduct of its business. MLB is not in material breach of any Contract related to any IT Systems. 40 (b) Security and Privacy . MLB has at all times complied in all material respects with applicable Laws relating to privacy, data protection and the collection and use of personal information gathered or accessed in the course of the operations of MLB. MLB has at all times complied in all material respects with all rules, policies and procedures established by MLB with respect to the foregoing. No claims are pending and, to the Knowledge of MLB, no claims have been asserted or threatened against MLB and no basis exists for the assertion against MLB by any Person alleging a violation of such Person’s privacy, personal or confidentiality rights under any such Laws, policies or procedures. The consummation of the Contemplated Transactions will not breach or otherwise cause any violation of any such Laws, policies or procedures. With respect to all personal information described in this Section (b) , MLB has taken steps, and in good faith believes such steps to be sufficient, to protect the information in a manner materially consistent with such Laws, rules, policies or procedures. To the Knowledge of MLB, there has been no unauthorized access to or other misuse of that information. Material Contracts . (a) Material Contracts . Section (a) of the MLB Disclosure Schedule sets forth a complete and correct list as of the date of this Agreement of all of the following Contracts to which MLB is a party or any of its assets are bound (each, a “ MLB Material Contract ”): (i)all employment or consulting Contracts providing for annual base compensation payments in excess of $50,000 per annum or $50,000 in the aggregate over the term of the Contract; (ii)all Contracts pursuant to which MLB is or may become obligated to make any retirement, severance, termination, bonus or similar payment to any current or former officer, director or employee; (iii)all Contracts, arrangements and understandings pursuant to which any payment (whether severance pay or otherwise) became or may become due upon a change of control to any director, officer or employee of MLB upon execution of this Agreement or upon or following consummation of the Contemplated Transactions (either alone or in connection with the occurrence of any additional acts or events); (iv)all Contracts that would restrict OVB or OVCB after the Effective Time from engaging or competing in any line of business or competing with any Person or prohibiting MLB from soliciting customers, clients or employees or using or employing the services of any Person; 41 (v)all leases of personal property providing for annual lease payments in excess of $50,000 per annum or aggregate payments over the term of the lease in excess of $50,000; (vi)all mortgages, pledges, conditional sales contracts, security agreements, options, and all other similar Contracts with respect to any interest of MLB (other than as mortgagor or pledgor in the ordinary course of MLB’s banking business or as mortgagee, secured party or deed of trust beneficiary in the ordinary course of business) in personal property having a value of $50,000 or more; (vii)all Contracts to acquire equipment and all commitments to make capital expenditures of $50,000 or more; (viii)all Contracts for the sale of any property or assets in which MLB has an ownership interest or for the grant of any preferential right to purchase any such property or asset; (ix)all Contracts (including all trust indentures, mortgages, promissory notes, and loan agreements) for the borrowing of any money, any currency exchange, hedging arrangement, or any leasing arrangement of the type required to be capitalized in accordance with GAAP (other than deposits, repurchase agreements, the Federal Reserve Bank advances, bankers’ acceptances, and transactions in “Federal funds,” in each case established in the ordinary course of business); (x)all Contracts of guarantee, support or indemnification by MLB, assumption or endorsement by MLB of, or any similar commitment by MLB with respect to, the obligations, liabilities or indebtedness of any other Person other than letters of credit issued in the ordinary course of business; (xi)all Real Property Leases; (xii)all Contracts of participation with any other bank in any loan entered into by MLB subsequent to December 31, 2011 in excess of $25,000, all Contracts for sales of any assets of MLB with recourse of any kind to MLB, and all Contracts providing for the sale or servicing of any loan or other asset which constitutes a “recourse arrangement” under applicable regulation or policy promulgated by a Governmental Entity (except for agreements for the sale of government-guaranteed portions of loans including, without limitation, loans guaranteed in part by the U.S. Small Business Administration, and related servicing agreements); (xiii)all Contracts for data processing, software programming or similar services that involve future payments or receipts or performances of services or delivery of items requiring aggregate payments of $50,000 or more by MLB; (xiv)all License Agreements; 42 (xv)all supply, maintenance or landscape Contracts not terminable by MLB without penalty on thirty (30) days or less notice and that provide for payments in excess of $25,000 per annum; (xvi)all partnership, joint venture, limited liability company or similar Contracts; (xvii)all advertising, brokerage, licensing, dealership representative or agency relationship Contracts; (xviii)all Contracts providing for the indemnification of any officer or director; (xix)all Contracts with any Affiliate of MLB; (xx)all other Contracts under which MLB is obligated to make payment or incur costs in excess of $25,000 in any year and which is not otherwise described in clauses (i)
